Exhibit 10.4

 

A.A.P.L. FORM 610 - 1989

 

MODEL FORM OPERATING AGREEMENT

 

 

OPERATING AGREEMENT

 

DATED

 

May 22, 2006,

         year

 

OPERATOR

Evertson Operating Company, Inc.

 

 

 

CONTRACT AREA

Township 155 North, Range 97 West

 

 

 

Sections: 1-9

 

 

 

Township 155 North, Range 98 West

 

 

 

Sections: 1-12

 

 

 

Township 155 North, Range 99 West

 

 

 

Sections: 1, 2, 11, 12

 

 

 

Township 156 North, Range 96 West

 

 

 

Sections: 5, 6

 

 

 

Township 156 North, Range 97 West

 

 

 

Sections: All

 

 

 

Township 156 North, Range 98 West

 

 

 

Sections: All

 

 

 

Township 156 North, Range 99 West

 

 

 

Sections: 1-4, 9-15, 23-26, 35, 36

 

 

 

Township 157 North, Range 96 West

 

 

 

Sections: 4-9, 16-23, 26-35

 

 

 

Township 157 North, Range 97 West

 

 

 

Sections: All

 

 

 

Township 157 North, Range 98 West

 

 

 

Sections: 1-3, 10-15, 22-36

 

 

 

Township 158 North, Range 96 West

 

 

 

Sections: 28-33

 

 

 

Township 158 North, Range 97 West

 

 

 

Sections: 25-36

 

 

 

Township 158 North, Range 98 West

 

 

 

Sections: 25-27, 34-36

 

 

 

COUNTY OR PARISH OF Williams, STATE OF North Dakota

 

 

COPYRIGHT 1989 – ALL RIGHTS RESERVED
AMERICAN ASSOCIATION OF PETROLEUM
LANDMEN, 4100 FOSSIL CREEK BLVD.
FORT WORTH, TEXAS, 76137, APPROVED FORM.

 

A.A.P.L. NO. 610 – 1989

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article

 

Title

 

Page

I.

 

DEFINITIONS

 

1

II.

 

EXHIBITS

 

1

III.

 

INTERESTS OF PARTIES

 

2

 

 

B. INTERESTS OF PARTIES IN COSTS AND PRODUCTION:

 

2

 

 

C. SUBSEQUENTLY CREATED INTERESTS:

 

2

IV.

 

TITLES

 

2

 

 

A. TITLE EXAMINATION:

 

2

 

 

B. LOSS OR FAILURE OF TITLE:

 

3

 

 

 

3. Other Losses

 

3

 

 

 

4. Curing Title

 

3

V.

 

OPERATOR

 

4

 

 

A. DESIGNATION AND RESPONSIBILITIES OF OPERATOR:

 

4

 

 

B. RESIGNATION OR REMOVAL OF OPERATOR AND SELECTION OF SUCCESSOR:

 

4

 

 

 

1. Resignation or Removal of Operator

 

4

 

 

 

2. Selection of Successor Operator

 

4

 

 

 

3. Effect of Bankruptcy

 

4

 

 

C. EMPLOYEES AND CONTRACTORS:

 

4

 

 

D. RIGHTS AND DUTIES OF OPERATOR:

 

4

 

 

 

1. Competitive Rates and Use of Affiliates

 

4

 

 

 

2. Discharge of Joint Account Obligations

 

4

 

 

 

3. Protection from Liens

 

4

 

 

 

4. Custody of Funds

 

5

 

 

 

5. Access to Contract Area and Records

 

5

 

 

 

6. Filing and Furnishing Governmental Reports

 

5

 

 

 

7. Drilling and Testing Operations

 

5

 

 

 

8. Cost Estimates

 

5

 

 

 

9. Insurance

 

5

VI.

 

DRILLING AND DEVELOPMENT

 

5

 

 

B. SUBSEQUENT OPERATIONS:

 

5

 

 

 

1. Proposed Operations

 

5

 

 

 

2. Operations by Less Than All Parties

 

6

 

 

 

3. Stand-By Costs

 

7

 

 

 

4. Deepening

 

8

 

 

 

5. Sidetracking

 

8

 

 

 

6. Order of Preference of Operations

 

8

 

 

 

7. Conformity to Spacing Pattern

 

9

 

 

 

8. Paying Wells

 

9

 

 

C. COMPLETION OF WELLS; REWORKING AND PLUGGING BACK:

 

9

 

 

 

1. Completion

 

9

 

 

 

2. Rework, Recomplete or Plug Back

 

9

 

 

D. OTHER OPERATIONS:

 

9

 

 

E. ABANDONMENT OF WELLS:

 

9

 

 

 

1. Abandonment of Dry Holes

 

9

 

 

 

2. Abandonment of Wells That Have Produced

 

10

 

 

 

3. Abandonment of Non-Consent Operations

 

10

 

 

F. TERMINATION OF OPERATIONS:

 

10

 

 

G. TAKING PRODUCTION IN KIND:

 

10

 

 

(Option 1) Gas Balancing Agreement

 

10

VII.

 

EXPENDITURES AND LIABILITY OF PARTIES

 

11

 

 

A. LIABILITY OF PARTIES:

 

11

 

 

B. LIENS AND SECURITY INTERESTS:

 

12

 

 

C. ADVANCES:

 

12

 

 

D. DEFAULTS AND REMEDIES:

 

12

 

 

 

1. Suspension of Rights

 

13

 

 

 

2. Suit for Damages

 

13

 

 

 

3. Deemed Non-Consent

 

13

 

 

 

4. Advance Payment

 

13

 

 

 

5. Costs and Attorneys’ Fees

 

13

 

 

E. RENTALS, SHUT-IN WELL PAYMENTS AND MINIMUM ROYALTIES:

 

13

 

 

F. TAXES:

 

13

VIII.

 

ACQUISITION, MAINTENANCE OR TRANSFER OF INTEREST

 

14

 

 

A. SURRENDER OF LEASES:

 

14

 

 

B. RENEWAL OR EXTENSION OF LEASES:

 

14

 

 

C. ACREAGE OR CASH CONTRIBUTIONS:

 

14

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

D. ASSIGNMENT; MAINTENANCE OF UNIFORM INTEREST:

 

15

 

 

E. WAIVER OF RIGHTS TO PARTITION:

 

15

IX.

 

INTERNAL REVENUE CODE ELECTION

 

 

15

X.

 

CLAIMS AND LAWSUITS

 

 

15

XI.

 

FORCE MAJEURE

 

 

16

XII.

 

NOTICES

 

 

16

XIII.

 

TERM OF AGREEMENT

 

 

16

XIV.

 

COMPLIANCE WITH LAWS AND REGULATIONS

 

 

16

 

 

A. LAWS, REGULATIONS AND ORDERS:

 

16

 

 

B. GOVERNING LAW:

 

16

 

 

C. REGULATORY AGENCIES:

 

16

XV.

 

MISCELLANEOUS

 

 

17

 

 

A. EXECUTION:

 

17

 

 

B. SUCCESSORS AND ASSIGNS:

 

17

 

 

C. COUNTERPARTS:

 

17

 

 

D. SEVERABILITY

 

17

XVI.

 

OTHER PROVISIONS

 

 

17

 

ii

--------------------------------------------------------------------------------


 

OPERATING AGREEMENT

 

THIS AGREEMENT, entered into by and between Evertson Operating Company, Inc.,
 hereinafter designated and referred to as “Operator,” and the signatory party
or parties other than Operator, sometimes hereinafter referred to individually
as “Non-Operator,” and collectively as “Non-Operators.”

 

WITNESSETH:

 

WHEREAS, the parties to this agreement are owners of Oil and Gas Leases and/or
Oil and Gas Interests in the land identified in Exhibit “A,” and the parties
hereto have reached an agreement to explore and develop these Leases and/or Oil
and Gas Interests for the production of Oil and Gas to the extent and as
hereinafter provided,

 

NOW, THEREFORE, it is agreed as follows:

 

ARTICLE I.

 

DEFINITIONS

 

As used in this agreement, the following words and terms shall have the meanings
here ascribed to them:

 

A.  The term “AFE” shall mean an Authority for Expenditure prepared by a party
to this agreement for the purpose of estimating the costs to be incurred in
conducting an operation hereunder.

 

B.  The term “Completion” or “Complete” shall mean a single operation intended
to complete a well as a producer of Oil and Gas in one or more Zones, including,
but not limited to, the setting of production casing, perforating, well
stimulation and production testing conducted in such operation.

 

C.  The term “Contract Area” shall mean all of the lands, Oil and Gas Leases
and/or Oil and Gas Interests intended to be developed and operated for Oil and
Gas purposes under this agreement.  Such lands, Oil and Gas Leases and Oil and
Gas Interests are described in Exhibit “A.”

 

D.  The term “Deepen” shall mean a single operation whereby a well is drilled to
an objective Zone below the deepest Zone in which the well was previously
drilled, or below the Deepest Zone proposed in the associated AFE, whichever is
the lesser.

 

E.  The terms “Drilling Party” and “Consenting Party” shall mean a party who
agrees to join in and pay its share of the cost of any operation conducted under
the provisions of this agreement.

 

F.  The term “Drilling Unit” shall mean the area fixed for the drilling of one
well by order or rule of any state or federal body having authority.  If a
Drilling Unit is not fixed by any such rule or order, a Drilling Unit shall be
the drilling unit as established by the pattern of drilling in the Contract Area
unless fixed by express agreement of the Drilling Parties.

 

G.  The term “Drillsite” shall mean the Oil and Gas Lease or Oil and Gas
Interest on which a proposed well is to be located.

 

I.  The term “Non-Consent Well” shall mean a well in which less than all parties
have conducted an operation as provided in Article VI.B.2.

 

J.  The terms “Non-Drilling Party” and “Non-Consenting Party” shall mean a party
who elects not to participate in a proposed operation.

 

K.  The term “Oil and Gas” shall mean oil, gas, casinghead gas, gas condensate,
and/or all other liquid or gaseous hydrocarbons and other marketable substances
produced therewith, unless an intent to limit the inclusiveness of this term is
specifically stated.

 

L.  The term “Oil and Gas Interests” or “Interests” shall mean unleased fee and
mineral interests in Oil and Gas in tracts of land lying within the Contract
Area which are owned by parties to this agreement.

 

M.  The terms “Oil and Gas Lease,” “Lease” and “Leasehold” shall mean the oil
and gas leases or interests therein covering tracts of land lying within the
Contract Area which are owned by the parties to this agreement.

 

N.  The term “Plug Back” shall mean a single operation whereby a deeper Zone is
abandoned in order to attempt a Completion in a shallower Zone.

 

O.  The term “Recompletion” or “Recomplete” shall mean an operation whereby a
Completion is attempted in another zone within the existing wellbore, whether or
not one zone is abandoned at such time.

 

P.  The term “Rework” shall mean an operation conducted in the wellbore of a
well after it is Completed to secure, restore, or improve production in a Zone
which is currently open to production in the wellbore.  Such operations include,
but are not limited to, well stimulation operations including refracturing of a
zone, but exclude any routine repair or maintenance work or drilling,
Sidetracking, Deepening, Completing, Recompleting, or Plugging Back of a well.

 

Q.  The term “Sidetrack” shall mean the directional control and intentional
deviation of a well from vertical so as to change the bottom hole location
unless done to straighten the hole or drill around junk in the hole to overcome
other mechanical difficulties.

 

R.  The term “Zone” shall mean a stratum of earth containing or thought to
contain a common accumulation of Oil and Gas separately producible from any
other common accumulation of Oil and Gas.

 

Unless the context otherwise clearly indicates, words used in the singular
include the plural, the word “person” includes natural and artificial persons,
the plural includes the singular, and any gender includes the masculine,
feminine, and neuter.

 

ARTICLE II.

 

EXHIBITS

 

The following exhibits, as indicated below and attached hereto, are incorporated
in and made a part hereof:

 

x

 

A.

 

Exhibit “A,” shall include the following information:

 

 

 

 

 

 

 

 

 

(1) Description of lands subject to this agreement,

 

 

 

 

 

 

 

 

 

(2) Restrictions, if any, as to depths, formations, or substances,

 

 

 

 

 

 

 

 

 

(3) Parties to agreement with addresses and telephone numbers for notice
purposes,

 

 

 

 

 

 

 

 

 

(4) Percentages or fractional interests of parties to this agreement,

 

 

 

 

 

 

 

 

 

(5) Oil and Gas Leases and/or Oil and Gas Interests subject to this agreement,

 

 

 

 

 

 

 

 

 

(6) Burdens on production.

 

 

 

 

 

 

 

B.

 

Exhibit “B,” Form of Lease.

 

 

 

 

 

x

 

C.

 

Exhibit “C,” Accounting Procedure.

 

 

 

 

 

x

 

D.

 

Exhibit “D,” Insurance.

 

 

 

 

 

x

 

E.

 

Exhibit “E,” Gas Balancing Agreement.

 

 

 

 

 

x

 

F.

 

Exhibit “F,” Non-Discrimination and Certification of Non-Segregated Facilities.

 

 

 

 

 

 

 

G.

 

Exhibit “G,” Tax Partnership.

 

 

 

 

 

x

 

H.

 

Other: Recording Supplement and Financing Statement

 

1

--------------------------------------------------------------------------------


 

If any provision of any exhibit, except Exhibits “E,” “F” and “G,” is
inconsistent with any provision contained in the body of this agreement, the
provisions in the body of this agreement shall prevail.

 

ARTICLE III.

 

INTERESTS OF PARTIES

 

A.  Oil and Gas Interests:

 

B.  Interests of Parties in Costs and Production:

 

Unless changed by other provisions, all costs and liabilities incurred in
operations under this agreement shall be borne and paid, and all equipment and
materials acquired in operations on the Contract Area shall be owned, by the
parties as their interests are set forth in Exhibit “A.”  In the same manner,
the parties shall also own all production of Oil and Gas from the Contract Area
subject, however, to the payment of royalties and other burdens on production as
described hereafter.

 

Regardless of which party has contributed any Oil and Gas Lease or Oil and Gas
Interest on which royalty or other burdens may be payable and except as
otherwise expressly provided in this agreement, each party shall pay or deliver,
or cause to be paid or delivered, all burdens on its share of the production
from the Contract Area up to, but not in excess of, 20% and shall indemnify,
defend and hold the other parties free from any liability therefor. Except as
otherwise expressly provided in this agreement, if any party has contributed
hereto any Lease or Interest which is burdened with any royalty, overriding
royalty, production payment or other burden on production in excess of the
amounts stipulated above, such party so burdened shall assume and alone bear all
such excess obligations and shall indemnify, defend and hold the other parties
hereto harmless from any and all claims attributable to such excess burden. 
However, so long as the Drilling Unit for the productive Zone(s) is identical
with the Contract Area, each party shall pay or deliver, or cause to be paid or
delivered, all burdens on production from the Contract Area due under the terms
of the Oil and Gas Lease(s) which such party has contributed to this agreement,
and shall indemnify, defend and hold the other parties free from any liability
therefor.

 

No party shall ever be responsible, on a price basis higher than the price
received by such party, to any other party’s lessor or royalty owner, and if
such other party’s lessor or royalty owner should demand and receive settlement
on a higher price basis, the party contributing the affected Lease shall bear
the additional royalty burden attributable to such higher price.

 

Nothing contained in this Article III.B. shall be deemed an assignment or
cross-assignment of interests covered hereby, and in the event two or more
parties contribute to this agreement jointly owned Leases, the parties’
undivided interests in said Leaseholds shall be deemed separate leasehold
interests for the purposes of this agreement.

 

C.  Subsequently Created Interests:

 

If any party has contributed hereto a Lease or Interest that is burdened with an
assignment of production given as security for the payment of money, or if,
after the date of this agreement, any party creates an overriding royalty,
production payment, net profits interest, assignment of production or other
burden payable out of production attributable to its working interest hereunder,
such burden shall be deemed a “Subsequently Created Interest.”  Further, if any
party has contributed hereto a Lease or Interest burdened with an overriding
royalty, production payment, net profits interests, or other burden payable out
of production created prior to the date of this agreement, and such burden is
not shown on Exhibit “A,” such burden also shall be deemed a Subsequently
Created Interest to the extent such burden causes the burdens on such party’s
Lease or Interest to exceed the amount stipulated in Article III.B. above.

 

The party whose interest is burdened with the Subsequently Created Interest (the
“Burdened Party”) shall assume and alone bear, pay and discharge the
Subsequently Created Interest and shall indemnify, defend and hold harmless the
other parties from and against any liability therefor.  Further, if the Burdened
Party fails to pay, when due, its share of expenses chargeable hereunder, all
provisions of Article VII.B. shall be enforceable against the Subsequently
Created Interest in the same manner as they are enforceable against the working
interest of the Burdened Party.  If the Burdened Party is required under this
agreement to assign or relinquish to any other party, or parties, all or a
portion of its working interest and/or the production attributable thereto, said
other party, or parties, shall receive said assignment and/or production free
and clear of said Subsequently Created Interest, and the Burdened Party shall
indemnify, defend and hold harmless said other party, or parties, from any and
all claims and demands for payment asserted by owners of the Subsequently
Created Interest.

 

ARTICLE IV.

 

TITLES

 

A.  Title Examination:

 

Title examination shall be made on the Drilling Unit of any proposed well prior
to commencement of drilling operations. The opinion will include the ownership
of the working interest, minerals, royalty, overriding royalty and production
payments under the applicable Leases.   Each party contributing Leases and/or
Oil and Gas Interests to be included in the Drillsite or Drilling Unit, if
appropriate, shall furnish to Operator all abstracts (including federal lease
status reports), title opinions, title papers and curative material in its
possession free of charge.  All such information not in the possession of or
made available to Operator by the parties, but necessary for the examination of
the title, shall be obtained by Operator.  Operator shall cause title to be
examined by attorneys on its staff or by outside attorneys.  Copies of all title
opinions shall be furnished to each Drilling Party.  Costs incurred by Operator
in procuring abstracts, fees paid outside attorneys for title examination
(including preliminary, supplemental, shut-in royalty opinions and division
order title opinions) and other direct charges as provided in Exhibit “C” shall
be borne by the Drilling Parties in the proportion that the interest of each
Drilling Party bears to the total interest of all Drilling Parties as such
interests appear in Exhibit “A.”  Operator shall make no charge for services
rendered by its staff attorneys or other personnel in the performance of the
above functions.

 

Each party shall be responsible for securing curative matter and pooling
amendments or agreements required in connection with Leases or Oil and Gas
Interests contributed by such party.  Operator shall be responsible for the
preparation and recording of pooling designations or declarations and
communitization agreements as well as the conduct of hearings before
governmental agencies for the securing of spacing or pooling orders or any other
orders necessary or appropriate to the conduct of operations hereunder.  This
shall not prevent any party from appearing on its own behalf at such hearings.
Costs incurred by Operator, including fees paid to outside attorneys, which are
associated with hearings before governmental agencies, and which costs are
necessary and proper for the activities contemplated under this agreement, shall
be direct charges to the joint account and shall not be covered by the
administrative overhead charges as provided in Exhibit “C.”

 

2

--------------------------------------------------------------------------------


 

Operator shall make no charge for services rendered by its staff attorneys or
other personnel in the performance of the above functions.

 

No well shall be drilled on the Contract Area until after (1) the title to the
Drillsite or Drilling Unit, if appropriate, has been examined as above provided,
and (2) the title has been approved by the examining attorney or title has been
accepted by all of the Drilling Parties in such well.

 

B. Loss or Failure of Title:

 

1.             3. Other Losses: All losses of Leases or Interests committed to
this agreement, - shall be joint losses and shall be borne by all parties in
proportion to their interests shown on Exhibit “A.”  This shall include but not
be limited to the loss of any Lease or Interest through failure to develop or
because express or implied covenants have not been performed (other than
performance which requires only the payment of money), and the loss of any Lease
by expiration at the end of its primary term if it is not renewed or extended. 
There shall be no readjustment of interests in the remaining portion of the
Contract Area on account of any joint loss.

 

4. Curing Title: In the event of a Failure of Title, any Lease or Interest
acquired by any party hereto (other than the party whose interest has failed or
was lost) covering all or a portion of the interest that has failed or was lost
shall be offered at cost to the party whose interest has failed or was lost, and
the provisions of Article VIII.B. shall not apply to such acquisition.

 

3

--------------------------------------------------------------------------------


 

ARTICLE V.

 

OPERATOR

 

A.  Designation and Responsibilities of Operator:

 

Evertson Operating Company, Inc. shall be the Operator of the Contract Area, and
shall conduct and direct and have full control of all operations on the Contract
Area as permitted and required by, and within the limits of this agreement.  In
its performance of services hereunder for the Non-Operators, Operator shall be
an independent contractor not subject to the control or direction of the
Non-Operators except as to the type of operation to be undertaken in accordance
with the election procedures contained in this agreement.  Operator shall not be
deemed, or hold itself out as, the agent of the Non-Operators with authority to
bind them to any obligation or liability assumed or incurred by Operator as to
any third party.  Operator shall conduct its activities under this agreement as
a reasonable prudent operator, in a good and workmanlike manner, with due
diligence and dispatch, in accordance with good oilfield practice, and in
compliance with applicable law and regulation, but in no event shall it have any
liability as Operator to the other parties for losses sustained or liabilities
incurred except such as may result from gross negligence or willful misconduct.

 

B. Resignation or Removal of Operator and Selection of Successor:

 

1. Resignation or Removal of Operator: Operator may resign at any time by giving
written notice thereof to Non-Operators. If Operator terminates its legal
existence, no longer owns an interest hereunder in the Contract Area, or is no
longer capable of serving as Operator, Operator shall be deemed to have resigned
without any action by Non-Operators, except the selection of a successor.
Operator may be removed only for good cause by the affirmative vote of
Non-Operators owning a majority interest based on ownership as shown on Exhibit
“A” remaining after excluding the voting interest of Operator; such vote shall
not be deemed effective until a written notice has been delivered to the
Operator by a Non-Operator detailing the alleged default and Operator has failed
to cure the default within thirty (30) days from its receipt of the notice or,
if the default concerns an operation then being conducted, within forty-eight
(48) hours of its receipt of the notice.  For purposes hereof, “good cause”
shall mean not only gross negligence or willful misconduct but also the material
breach of or inability to meet the standards of operation contained in Article
V.A. or material failure or inability to perform its obligations under this
agreement.

 

Subject to Article VII.D.1., such resignation or removal shall not become
effective until 7:00 o’clock A.M. on the first day of the calendar month
following the expiration of ninety (90) days after the giving of notice of
resignation by Operator or action by the Non-Operators to remove Operator,
unless a successor Operator has been selected and assumes the duties of Operator
at an earlier date. Operator, after effective date of resignation or removal,
shall be bound by the terms hereof as a Non-Operator.  A change of a corporate
name or structure of Operator or transfer of Operator’s interest to any single
subsidiary, parent or successor corporation shall not be the basis for removal
of Operator.

 

2.  Selection of Successor Operator: Upon the resignation or removal of Operator
under any provision of this agreement, a successor Operator shall be selected by
the parties.  The successor Operator shall be selected from the parties owning
an interest in the Contract Area at the time such successor Operator is
selected.  The successor Operator shall be selected by the affirmative vote of
two (2) or more parties owning a majority interest based on ownership as shown
on Exhibit “A”; provided, however, if an Operator which has been removed or is
deemed to have resigned fails to vote or votes only to succeed itself, the
successor Operator shall be selected by the affirmative vote of the party or
parties owning a majority interest based on ownership as shown on Exhibit “A”
remaining after excluding the voting interest of the Operator that was removed
or resigned.  The former Operator shall within 30 days after selection of a
successor operator promptly deliver to the successor Operator all records and
data relating to the operations conducted by the former Operator to the extent
such records and data are not already in the possession of the successor
operator.  Any cost of obtaining or copying the former Operator’s records and
data shall be charged to the joint account.

 

3.  Effect of Bankruptcy: If Operator becomes insolvent, bankrupt or is placed
in receivership, it shall be deemed to have resigned without any action by
Non-Operators, except the selection of a successor.  If a petition for relief
under the federal bankruptcy laws is filed by or against Operator, and the
removal of Operator is prevented by the federal bankruptcy court, all
Non-Operators and Operator shall comprise an interim operating committee to
serve until Operator has elected to reject or assume this agreement pursuant to
the Bankruptcy Code, and an election to reject this agreement by Operator as a
debtor in possession, or by a trustee in bankruptcy, shall be deemed a
resignation as Operator without any action by Non-Operators, except the
selection of a successor.  During the period of time the operating committee
controls operations, all actions shall require the approval of two (2) or more
parties owning a majority interest based on ownership as shown on Exhibit “A.” 
In the event there are only two (2) parties to this agreement, during the period
of time the operating committee controls operations, a third party acceptable to
Operator, Non-Operator and the federal bankruptcy court shall be selected as a
member of the operating committee, and all actions shall require the approval of
two (2) members of the operating committee without regard for their interest in
the Contract Area based on Exhibit “A.”

 

C.  Employees and Contractors:

 

The number of employees or contractors used by Operator in conducting operations
hereunder, their selection, and the hours of labor and the compensation for
services performed shall be determined by Operator, and all such employees or
contractors shall be the employees or contractors of Operator.

 

D.  Rights and Duties of Operator:

 

1. Competitive Rates and Use of Affiliates: All wells drilled on the Contract
Area shall be drilled on a competitive contract basis at the usual rates
prevailing in the area.  If it so desires, Operator may employ its own tools and
equipment in the drilling of wells, and all other operations contemplated
hereby, including completion, production, recompletion, reworking & deepening,
but its charges therefor shall not exceed the prevailing rates in the area and
the rate of such charges shall be agreed upon by the parties in writing before
drilling operations are commenced, and such work shall be performed by Operator
under the same terms and conditions as are customary and usual in the area in
contracts of independent contractors who are doing work of a similar nature. 
All work performed or materials supplied by affiliates or related parties of
Operator shall be performed or supplied at competitive rates, pursuant to
written agreement, and in accordance with customs and standards prevailing in
the industry.

 

2. Discharge of Joint Account Obligations: Except as herein otherwise
specifically provided, Operator shall promptly pay and discharge expenses
incurred in the development and operation of the Contract Area pursuant to this
agreement and shall charge each of the parties hereto with their respective
proportionate shares upon the expense basis provided in Exhibit “C.” Operator
shall keep an accurate record of the joint account hereunder, showing expenses
incurred and charges and credits made and received.

 

3. Protection from Liens: Operator shall pay, or cause to be paid, as and when
they become due and payable, all accounts of contractors and suppliers and wages
and salaries for services rendered or performed, and for materials supplied on,
to or in respect of the Contract Area or any operations for the joint account
thereof, and shall keep the Contract Area free from

 

4

--------------------------------------------------------------------------------


 

liens and encumbrances resulting therefrom except for those resulting from a
bona fide dispute as to services rendered or materials supplied.

 

4. Custody of Funds: Operator shall hold for the account of the Non-Operators
any funds of the Non-Operators advanced or paid to the Operator, either for the
conduct of operations hereunder or as a result of the sale of production from
the Contract Area, and such funds shall remain the funds of the Non-Operators on
whose account they are advanced or paid until used for their intended purpose or
otherwise delivered to the Non-Operators or applied toward the payment of debts
as provided in Article VII.B.  Nothing in this paragraph shall be construed to
establish a fiduciary relationship between Operator and Non-Operators for any
purpose other than to account for Non-Operator funds as herein specifically
provided.  Nothing in this paragraph shall require the maintenance by Operator
of separate accounts for the funds of Non-Operators unless the parties otherwise
specifically agree.

 

5. Access to Contract Area and Records: Operator shall, except as otherwise
provided herein, permit each Non-Operator or its duly authorized representative,
at the Non-Operator’s sole risk and cost, full and free access at all reasonable
times to all operations of every kind and character being conducted for the
joint account on the Contract Area and to the records of operations conducted
thereon or production therefrom, including Operator’s books and records relating
thereto.  Such access rights shall not be exercised in a manner interfering with
Operator’s conduct of an operation hereunder and shall not obligate Operator to
furnish any geologic or geophysical data of an interpretive nature unless the
cost of preparation of such interpretive data was charged to the joint account. 
Operator will furnish to each Non-Operator upon request copies of any and all
reports and information obtained by Operator in connection with production and
related items, including, without limitation, meter and chart reports,
production purchaser statements, run tickets and monthly gauge reports, but
excluding purchase contracts and pricing information to the extent not
applicable to the production of the Non-Operator seeking the information.  Any
audit of Operator’s records relating to amounts expended and the appropriateness
of such expenditures shall be conducted in accordance with the audit protocol
specified in Exhibit “C.”

 

6. Filing and Furnishing Governmental Reports: Operator will file, and upon
written request promptly furnish copies to each requesting Non-Operator not in
default of its payment obligations, all operational notices, reports or
applications required to be filed by local, State, Federal or Indian agencies or
authorities having jurisdiction over operations hereunder. Each Non-Operator
shall provide to Operator on a timely basis all information necessary to
Operator to make such filings.

 

7. Drilling and Testing Operations: The following provisions shall apply to each
well drilled hereunder, including but not limited to the Initial Well:

 

(a) Operator will promptly advise Non-Operators of the date on which the well is
spudded, or the date on which drilling operations are commenced.

 

(b) Operator will send to Non-Operators such reports, test results and notices
regarding the progress of operations on the well as the Non-Operators shall
reasonably request, including, but not limited to, daily drilling reports,
completion reports, and well logs.

 

(c) Operator shall adequately test all Zones encountered which may reasonably be
expected to be capable of producing Oil and Gas in paying quantities as a result
of examination of the electric log or any other logs or cores or tests conducted
hereunder.

 

8. Cost Estimates: Upon request of any Consenting Party, Operator shall furnish
estimates of current and cumulative costs incurred for the joint account at
reasonable intervals during the conduct of any operation pursuant to this
agreement. Operator shall not be held liable for errors in such estimates so
long as the estimates are made in good faith.

 

9. Insurance: At all times while operations are conducted hereunder, Operator
shall comply with the workers compensation law of the state where the operations
are being conducted; provided, however, that Operator may be a self-insurer for
liability under said compensation laws in which event the only charge that shall
be made to the joint account shall be as provided in Exhibit “C.”  Operator
shall also carry or provide insurance for the benefit of the joint account of
the parties as outlined in Exhibit “D” attached hereto and made a part hereof. 
Operator shall require all contractors engaged in work on or for the Contract
Area to comply with the workers compensation law of the state where the
operations are being conducted and to maintain such other insurance as Operator
may require.

 

In the event automobile liability insurance is specified in said Exhibit “D,” or
subsequently receives the approval of the parties, no direct charge shall be
made by Operator for premiums paid for such insurance for Operator’s automotive
equipment.

 

ARTICLE VI.

 

DRILLING AND DEVELOPMENT

 

A.  Initial Well:

 

There shall be no “Initial Well” as defined herein.

 

B.  Subsequent Operations:

 

1.  Proposed Operations: If any party hereto should desire to drill any well on
the Contract Area other than the Initial Well, or if any party should desire to
Rework, Sidetrack, Deepen, Recomplete or Plug Back a dry hole or a well no
longer capable of producing in paying quantities in which such party has not
otherwise relinquished its interest in the proposed objective Zone under this
agreement, the party desiring to drill, Rework, Sidetrack, Deepen, Recomplete or
Plug Back such a well shall give written notice of the proposed operation to the
parties who have not otherwise relinquished their interest in such objective
Zone

 

5

--------------------------------------------------------------------------------


 

under this agreement and to all other parties in the case of a proposal for
Sidetracking or Deepening, specifying the work to be performed, the location,
proposed depth, objective Zone and the estimated cost of the operation.  The
parties to whom such a notice is delivered shall have thirty (30) days after
receipt of the notice within which to notify the party proposing to do the work
whether they elect to participate in the cost of the proposed operation.  If a
drilling rig is on location, notice of a proposal to Rework, Sidetrack,
Recomplete, Plug Back or Deepen may be given by telephone and the response
period shall be limited to forty-eight (48) hours,.  Failure of a party to whom
such notice is delivered to reply within the period above fixed shall constitute
an election by that party not to participate in the cost of the proposed
operation. Any proposal by a party to conduct an operation conflicting with the
operation initially proposed shall be delivered to all parties within the time
and in the manner provided in Article VI.B.6.

 

If all parties to whom such notice is delivered elect to participate in such a
proposed operation, the parties shall be contractually committed to participate
therein provided such operations are commenced within the time period hereafter
set forth, and Operator shall, no later than ninety (90) days after expiration
of the notice period of thirty (30) days (or as promptly as practicable after
the expiration of the forty-eight (48) hour period when a drilling rig is on
location, as the case may be), actually commence the proposed operation and
thereafter complete it with due diligence at the risk and expense of the parties
participating therein; provided, however, said commencement date may be extended
upon written notice of same by Operator to the other parties, for a period of up
to thirty (30) additional days if, in the sole opinion of Operator, such
additional time is reasonably necessary to obtain permits from governmental
authorities, surface rights (including rights-of-way) or appropriate drilling
equipment, or to complete title examination or curative matter required for
title approval or acceptance.  If the actual operation has not been commenced
within the time provided (including any extension thereof as specifically
permitted herein or in the force majeure provisions of Article XI) and if any
party hereto still desires to conduct said operation, written notice proposing
same must be resubmitted to the other parties in accordance herewith as if no
prior proposal had been made.

 

2.  Operations by Less Than All Parties:

 

(a) Determination of Participation.  If any party to whom such notice is
delivered as provided in Article VI.B.1. or VI.C.1. (Option No. 2) elects not to
participate in the proposed operation, then, in order to be entitled to the
benefits of this Article, the party or parties giving the notice and such other
parties as shall elect to participate in the operation shall, no later than
ninety (90) days after the expiration of the notice period of thirty (30) days
(or as promptly as practicable after the expiration of the forty-eight (48) hour
period when a drilling rig is on location, as the case may be) actually commence
the proposed operation and complete it with due diligence.  Operator shall
perform all work for the account of the Consenting Parties; provided, however,
if no drilling rig or other equipment is on location, and if Operator is a
Non-Consenting Party, the Consenting Parties shall either: (i) request Operator
to perform the work required by such proposed operation for the account of the
Consenting Parties, or (ii) designate one of the Consenting Parties as Operator
to perform such work.  The rights and duties granted to and imposed upon the
Operator under this agreement are granted to and imposed upon the party
designated as Operator for an operation in which the original Operator is a
Non-Consenting Party.  Consenting Parties, when conducting operations on the
Contract Area pursuant to this Article VI.B.2., shall comply with all terms and
conditions of this agreement.

 

If less than all parties approve any proposed operation, the proposing party,
immediately after the expiration of the applicable notice period, shall advise
all Parties of the total interest of the parties approving such operation and
its recommendation as to whether the Consenting Parties should proceed with the
operation as proposed.  Each Consenting Party, within forty-eight (48) hours -
after delivery of such notice, shall advise the proposing party of its desire to
(i) limit participation to such party’s interest as shown on Exhibit “A” or (ii)
carry only its proportionate part (determined by dividing such party’s interest
in the Contract Area by the interests of all Consenting Parties in the Contract
Area) of Non-Consenting Parties’ interests, or (iii) carry its proportionate
part (determined as provided in (ii)) of Non-Consenting Parties’ interests
together with all or a portion of its proportionate part of any Non-Consenting
Parties’ interests that any Consenting Party did not elect to take.  Any
interest of Non-Consenting Parties that is not carried by a Consenting Party
shall be deemed to be carried by the party proposing the operation if such party
does not withdraw its proposal.  Failure to advise the proposing party within
the time required shall be deemed an election under (i). In the event a drilling
rig is on location, notice may be given by telephone, and the time permitted for
such a response shall not exceed a total of forty-eight (48) hours.  The
proposing party, at its election, may withdraw such proposal if there is less
than 100% participation and shall notify all parties of such decision within ten
(10) days, or within twenty-four (24) hours if a drilling rig is on location,
following expiration of the applicable response period. If 100% subscription to
the proposed operation is obtained, the proposing party shall promptly notify
the Consenting Parties of their proportionate interests in the operation and the
party serving as Operator shall commence such operation within the period
provided in Article VI.B.1., subject to the same extension right as provided
therein.

 

(b) Relinquishment of Interest for Non-Participation. The entire cost and risk
of conducting such operations shall be borne by the Consenting Parties in the
proportions they have elected to bear same under the terms of the preceding
paragraph.  Consenting Parties shall keep the leasehold estates involved in such
operations free and clear of all liens and encumbrances of every kind created by
or arising from the operations of the Consenting Parties.  If such an operation
results in a dry hole, then subject to Articles VI.B.6. and VI.E.3., the
Consenting Parties shall plug and abandon the well and restore the surface
location at their sole cost, risk and expense; provided, however, that those
Non-Consenting Parties that participated in the drilling, Deepening or
Sidetracking of the well shall remain liable for, and shall pay, their
proportionate shares of the cost of plugging and abandoning the well and
restoring the surface location insofar only as those costs were not increased by
the subsequent operations of the Consenting Parties.  If any well drilled,
Reworked, Sidetracked, Deepened, Recompleted or Plugged Back under the
provisions of this Article results in a well capable of producing Oil and/or Gas
in paying quantities, the Consenting Parties shall Complete and equip the well
to produce at their sole cost and risk, and the well shall then be turned over
to Operator (if the Operator did not conduct the operation) and shall be
operated by it at the expense and for the account of the Consenting Parties. 
Upon commencement of operations for the drilling, Reworking, Sidetracking,
Recompleting, Deepening or Plugging Back of any such well by Consenting Parties
in accordance with the provisions of this Article, each Non-Consenting Party
shall be deemed to have relinquished to Consenting Parties, and the Consenting
Parties shall own and be entitled to receive, in proportion to their respective
interests, all of such Non-Consenting Party’s interest in the well and share of
production therefrom or, in the case of a Reworking, Sidetracking,

 

6

--------------------------------------------------------------------------------


 

Deepening, Recompleting or Plugging Back, or a Completion pursuant to Article
VI.C.1.  Option No. 2, all of such Non-Consenting Party’s interest in the
production obtained from the operation in which the Non-Consenting Party did not
elect to participate.  Such relinquishment shall be effective until the proceeds
of the sale of such share, calculated at the well, or market value thereof if
such share is not sold (after deducting applicable ad valorem, production,
severance, and excise taxes, royalty, overriding royalty and other interests not
excepted by Article III.C. payable out of or measured by the production from
such well accruing with respect to such interest until it reverts), shall equal
the total of the following:

 

(i) 100% of each such Non-Consenting Party’s share of the cost of any newly
acquired surface equipment beyond the wellhead connections (including but not
limited to stock tanks, separators, treaters, pumping equipment and piping),
plus 100% of each such Non-Consenting Party’s share of the cost of operation of
the well commencing with first production and continuing until each such
Non-Consenting Party’s relinquished interest shall revert to it under other
provisions of this Article, it being agreed that each Non-Consenting Party’s
share of such costs and equipment will be that interest which would have been
chargeable to such Non-Consenting Party had it participated in the well from the
beginning of the operations; and

 

(ii) 400% of (a) that portion of the costs and expenses of drilling, Reworking,
Sidetracking, Deepening, Plugging Back, testing, Completing, and Recompleting,
after deducting any cash contributions received under Article VIII.C., and of
(b) that portion of the cost of newly acquired equipment in the well (to and
including the wellhead connections), which would have been chargeable to such
Non-Consenting Party if it had participated therein.

 

Notwithstanding anything to the contrary in this Article VI.B., if the well does
not reach the deepest objective Zone described in the notice proposing the well
for reasons other than the encountering of granite or practically impenetrable
substance or other condition in the hole rendering further operations
impracticable, Operator shall give notice thereof to each Non-Consenting Party
who submitted or voted for an alternative proposal under Article VI.B.6. to
drill the well to a shallower Zone than the deepest objective Zone proposed in
the notice under which the well was drilled, and each such Non-Consenting Party
shall have the option to participate in the initial proposed Completion of the
well by paying its share of the cost of drilling the well to its actual depth,
calculated in the manner provided in Article VI.B.4. (a).  If any such
Non-Consenting Party does not elect to participate in the first Completion
proposed for such well, the relinquishment provisions of this Article VI.B.2.
(b) shall apply to such party’s interest.

 

(c) Reworking, Recompleting or Plugging Back. An election not to participate in
the drilling, Sidetracking or Deepening of a well shall be deemed an election
not to participate in any Reworking or Plugging Back operation proposed in such
a well, or portion thereof, to which the initial non-consent election applied
that is conducted at any time prior to full recovery by the Consenting Parties
of the Non-Consenting Party’s recoupment amount.  Similarly, an election not to
participate in the Completing or Recompleting of a well shall be deemed an
election not to participate in any Reworking operation proposed in such a well,
or portion thereof, to which the initial non-consent election applied that is
conducted at any time prior to full recovery by the Consenting Parties of the
Non-Consenting Party’s recoupment amount.  Any such Reworking, Recompleting or
Plugging Back operation conducted during the recoupment period shall be deemed
part of the cost of operation of said well and there shall be added to the sums
to be recouped by the Consenting Parties 400% of that portion of the costs of
the Reworking, Recompleting or Plugging Back operation which would have been
chargeable to such Non-Consenting Party had it participated therein.  If such a
Reworking, Recompleting or Plugging Back operation is proposed during such
recoupment period, the provisions of this Article VI.B. shall be applicable as
between said Consenting Parties in said well.

 

(d) Recoupment Matters. During the period of time Consenting Parties are
entitled to receive Non-Consenting Party’s share of production, or the proceeds
therefrom, Consenting Parties shall be responsible for the payment of all ad
valorem, production, severance, excise, gathering and other taxes, and all
royalty, overriding royalty and other burdens applicable to Non-Consenting
Party’s share of production not excepted by Article III.C.

 

In the case of any Reworking, Sidetracking, Plugging Back, Recompleting or
Deepening operation, the Consenting Parties shall be permitted to use, free of
cost, all casing, tubing and other equipment in the well, but the ownership of
all such equipment shall remain unchanged; and upon abandonment of a well after
such Reworking, Sidetracking, Plugging Back, Recompleting or Deepening, the
Consenting Parties shall account for all such equipment to the owners thereof,
with each party receiving its proportionate part in kind or in value, less cost
of salvage.

 

Within ninety (90) days after the completion of any operation under this
Article, the party conducting the operations for the Consenting Parties shall
furnish each Non-Consenting Party with an inventory of the equipment in and
connected to the well, and an itemized statement of the cost of drilling,
Sidetracking, Deepening, Plugging Back, testing, Completing, Recompleting, and
equipping the well for production; or, at its option, the operating party, in
lieu of an itemized statement of such costs of operation, may submit a detailed
statement of monthly billings.  Each month thereafter, during the time the
Consenting Parties are being reimbursed as provided above, the party conducting
the operations for the Consenting Parties shall furnish the Non-Consenting
Parties with an itemized statement of all costs and liabilities incurred in the
operation of the well, together with a statement of the quantity of Oil and Gas
produced from it and the amount of proceeds realized from the sale of the well’s
working interest production during the preceding month.  In determining the
quantity of Oil and Gas produced during any month, Consenting Parties shall use
industry accepted methods such as but not limited to metering or periodic well
tests.  Any amount realized from the sale or other disposition of equipment
newly acquired in connection with any such operation which would have been owned
by a Non-Consenting Party had it participated therein shall be credited against
the total unreturned costs of the work done and of the equipment purchased in
determining when the interest of such Non-Consenting Party shall revert to it as
above provided; and if there is a credit balance, it shall be paid to such
Non-Consenting Party.

 

If and when the Consenting Parties recover from a Non-Consenting Party’s
relinquished interest the amounts provided for above, the relinquished interests
of such Non-Consenting Party shall automatically revert to it as of 7:00 a.m. on
the first day of the month following the day on which such recoupment occurs,
and, from and after such reversion, such Non-Consenting Party shall own the same
interest in such well, the material and equipment in or pertaining thereto, and
the production therefrom as such Non-Consenting Party would have been entitled
to had it participated in the drilling, Sidetracking, Reworking, Deepening,
Recompleting or Plugging Back of said well.  Thereafter, such Non-Consenting
Party shall be charged with and shall pay its proportionate part of the further
costs of the operation of said well in accordance with the terms of this
agreement and Exhibit “C” attached hereto.

 

3. Stand-By Costs: When a well which has been drilled or Deepened has reached
its authorized depth and all tests have been completed and the results thereof
furnished to the parties, or when operations on the well have been otherwise
terminated pursuant to Article VI.F., stand-by costs incurred pending response
to a party’s notice proposing a Reworking,

 

7

--------------------------------------------------------------------------------


 

Sidetracking, Deepening, Recompleting, Plugging Back or Completing operation in
such a well (including the period required under Article VI.B.6. to resolve
competing proposals) shall be charged and borne as part of the drilling or
Deepening operation just completed.  Stand-by costs subsequent to all parties
responding, or expiration of the response time permitted, whichever first
occurs, and prior to agreement as to the participating interests of all
Consenting Parties pursuant to the terms of the second grammatical paragraph of
Article VI.B.2. (a), shall be charged to and borne as part of the proposed
operation, but if the proposal is subsequently withdrawn because of insufficient
participation, such stand-by costs shall be allocated between the Consenting
Parties in the proportion each Consenting Party’s interest as shown on Exhibit
“A” bears to the total interest as shown on Exhibit “A” of all Consenting
Parties.

 

In the event that notice for a Sidetracking operation is given while the
drilling rig to be utilized is on location, any party may request and receive up
to five (5) additional days after expiration of the forty-eight hour response
period specified in Article VI.B.1. within which to respond by paying for all
stand-by costs and other costs incurred during such extended response period;
Operator may require such party to pay the estimated stand-by time in advance as
a condition to extending the response period.  If more than one party elects to
take such additional time to respond to the notice, standby costs shall be
allocated between the parties taking additional time to respond on a day-to-day
basis in the proportion each electing party’s interest as shown on Exhibit “A”
bears to the total interest as shown on Exhibit “A” of all the electing parties.

 

4. Deepening: If less than all parties elect to participate in a drilling,
Sidetracking, or Deepening operation proposed pursuant to Article VI.B.1., the
interest relinquished by the Non-Consenting Parties to the Consenting Parties
under Article VI.B.2. shall relate only and be limited to the lesser of (i) the
total depth actually drilled or (ii) the objective depth or Zone of which the
parties were given notice under Article VI.B.1. (“Initial Objective”).  Such
well shall not be Deepened beyond the Initial Objective without first complying
with this Article to afford the Non-Consenting Parties the opportunity to
participate in the Deepening operation.

 

In the event any Consenting Party desires to drill or Deepen a Non-Consent Well
to a depth below the Initial Objective, such party shall give notice thereof,
complying with the requirements of Article VI.B.1., to all parties (including
Non-Consenting Parties).  Thereupon, Articles VI.B.1. and 2. shall apply and all
parties receiving such notice shall have the right to participate or not
participate in the Deepening of such well pursuant to said Articles VI.B.1. and
2.  If a Deepening operation is approved pursuant to such provisions, and if any
Non-Consenting Party elects to participate in the Deepening operation, such
Non-Consenting party shall pay or make reimbursement (as the case may be) of the
following costs and expenses.

 

(a) If the proposal to Deepen is made prior to the Completion of such well as a
well capable of producing in paying quantities, such Non-Consenting Party shall
pay (or reimburse Consenting Parties for, as the case may be) that share of
costs and expenses incurred in connection with the drilling of said well from
the surface to the Initial Objective which Non-Consenting Party would have paid
had such Non-Consenting Party agreed to participate therein, plus the
Non-Consenting Party’s share of the cost of Deepening and of participating in
any further operations on the well in accordance with the other provisions of
this Agreement; provided, however, all costs for testing and Completion or
attempted Completion of the well incurred by Consenting Parties prior to the
point of actual operations to Deepen beyond the Initial Objective shall be for
the sole account of Consenting Parties.

 

(b) If the proposal is made for a Non-Consent Well that has been previously
Completed as a well capable of producing in paying quantities, but is no longer
capable of producing in paying quantities, such Non-Consenting Party shall pay
(or reimburse Consenting Parties for, as the case may be) its proportionate
share of all costs of drilling, Completing, and equipping said well from the
surface to the Initial Objective, calculated in the manner provided in paragraph
(a) above, less those costs recouped by the Consenting Parties from the sale of
production from the well.  The Non-Consenting Party shall also pay its
proportionate share of all costs of re-entering said well.  The Non-Consenting
Parties’ proportionate part (based on the percentage of such well Non-Consenting
Party would have owned had it previously participated in such Non-Consent Well)
of the costs of salvable materials and equipment remaining in the hole and
salvable surface equipment used in connection with such well shall be determined
in accordance with Exhibit “C.”  If the Consenting Parties have recouped the
cost of drilling, Completing, and equipping the well at the time such Deepening
operation is conducted, then a Non-Consenting Party may participate in the
Deepening of the well with no payment for costs incurred prior to re-entering
the well for Deepening

 

The foregoing shall not imply a right of any Consenting Party to propose any
Deepening for a Non-Consent Well prior to the drilling of such well to its
Initial Objective without the consent of the other Consenting Parties as
provided in Article VI.F.

 

5. Sidetracking: Any party having the right to participate in a proposed
Sidetracking operation that does not own an interest in the affected wellbore at
the time of the notice shall, upon electing to participate, tender to the
wellbore owners its proportionate share (equal to its interest in the
Sidetracking operation) of the value of that portion of the existing wellbore to
be utilized as follows:

 

(a) If the proposal is for Sidetracking an existing dry hole, reimbursement
shall be on the basis of the actual costs incurred in the initial drilling of
the well down to the depth at which the Sidetracking operation is initiated.

 

(b) If the proposal is for Sidetracking a well which has previously produced,
reimbursement shall be on the basis of such party’s proportionate share of
drilling and equipping costs incurred in the initial drilling of the well down
to the depth at which the Sidetracking operation is conducted, calculated in the
manner described in Article VI.B.4(b) above.  Such party’s proportionate share
of the cost of the well’s salvable materials and equipment down to the depth at
which the Sidetracking operation is initiated shall be determined in accordance
with the provisions of Exhibit “C.”

 

6. Order of Preference of Operations. Except as otherwise specifically provided
in this agreement, if any party desires to propose the conduct of an operation
that conflicts with a proposal that has been made by a party under this Article
VI, such party shall have fifteen (15) days from delivery of the initial
proposal, in the case of a proposal to drill a well or to perform an operation
on a well where no drilling rig is on location, or twenty-four (24) hours, -,
from delivery of the initial proposal, if a drilling rig is on location for the
well on which such operation is to be conducted, to deliver to all parties
entitled to participate in the proposed operation such party’s alternative
proposal, such alternate proposal to contain the same information required to be
included in the initial proposal.  Each party receiving such proposals shall
elect by delivery of notice to Operator within five (5) days after expiration of
the proposal period, or within twenty-four (24) hours (if a drilling rig is on
location for the well that is the subject of the proposals, to participate in
one of the competing proposals.  Any party not electing within the time required
shall be deemed not to have voted.  The proposal receiving the vote of parties
owning the largest aggregate percentage interest of the parties voting shall
have priority over all other competing proposals; in the case of a tie vote, the

 

8

--------------------------------------------------------------------------------


 

initial proposal shall prevail. Operator shall deliver notice of such result to
all parties entitled to participate in the operation within five (5) days after
expiration of the election period (or within twenty-four (24) hours, , if a
drilling rig is on location).  Each party shall then have two (2) days (or
twenty-four (24) hours if a rig is on location) from receipt of such notice to
elect by delivery of notice to Operator to participate in such operation or to
relinquish interest in the affected well pursuant to the provisions of Article
VI.B.2.; failure by a party to deliver notice within such period shall be deemed
an election not to participate in the prevailing proposal.

 

7. Conformity to Spacing Pattern. Notwithstanding the provisions of this Article
VI.B.2., it is agreed that, unless agreed to by all participating parties, no
wells shall be proposed to be drilled to or Completed in or produced from a Zone
from which a well located elsewhere on the Contract Area is producing, unless
such well conforms to the then-existing well spacing pattern for such Zone.

 

8. Paying Wells. No party shall conduct any Reworking, Deepening, Plugging Back,
Completion, Recompletion, or Sidetracking operation under this agreement with
respect to any well then capable of producing in paying quantities except with
the consent of all parties that have not relinquished interests in the well at
the time of such operation.

 

C.  Completion of Wells; Reworking and Plugging Back:

 

1. Completion: Without the consent of all parties, no well shall be drilled,
Deepened or Sidetracked, except any well drilled, Deepened or Sidetracked
pursuant to the provisions of Article VI.B.2. of this agreement.  Consent to the
drilling, Deepening or Sidetracking shall include:

 

x          Option No. 1: All necessary expenditures for the drilling, Deepening
or Sidetracking, testing, Completing and equipping of the well, including
necessary tankage and/or surface facilities.

 

2. Rework, Recomplete or Plug Back: No well shall be Reworked, Recompleted or
Plugged Back except a well Reworked, Recompleted, or Plugged Back pursuant to
the provisions of Article VI.B.2. of this agreement.  Consent to the Reworking,
Recompleting or Plugging Back of a well shall include all necessary expenditures
in conducting such operations and Completing and equipping of said well,
including necessary tankage and/or surface facilities.

 

D.  Other Operations:

 

Operator shall not undertake any single project reasonably estimated to require
an expenditure in excess of Fifty Thousand Dollars ($50,000) except in
connection with the drilling, Sidetracking, Reworking, Deepening, Completing,
Recompleting or Plugging Back of a well that has been previously authorized by
or pursuant to this agreement; provided, however, that, in case of explosion,
fire, flood or other sudden emergency, whether of the same or different nature,
Operator may take such steps and incur such expenses as in its opinion are
required to deal with the emergency to safeguard life and property but Operator,
as promptly as possible, shall report the emergency to the other parties.  If
Operator prepares an AFE for its own use, Operator shall furnish any
Non-Operator so requesting an information copy thereof for any single project
costing in excess of Ten Thousand Dollars ($ 10,000).  Any party who has not
relinquished its interest in a well shall have the right to propose that
Operator perform repair work or undertake the installation of artificial lift
equipment or ancillary production facilities such as salt water disposal wells
or to conduct additional work with respect to a well drilled hereunder or other
similar project (but not including the installation of gathering lines or other
transportation or marketing facilities, the installation of which shall be
governed by separate agreement between the parties) reasonably estimated to
require an expenditure in excess of the amount first set forth above in this
Article VI.D. (except in connection with an operation required to be proposed
under Articles VI.B.1. or VI.C.1. Option No. 2, which shall be governed
exclusively be those Articles).  Operator shall deliver such proposal to all
parties entitled to participate therein.  If within thirty (30) days thereof
Operator secures the written consent of any party or parties owning at least 51%
of the interests of the parties entitled to participate in such operation, each
party having the right to participate in such project shall be bound by the
terms of such proposal and shall be obligated to pay its proportionate share of
the costs of the proposed project as if it had consented to such project
pursuant to the terms of the proposal.

 

E.  Abandonment of Wells:

 

1.  Abandonment of Dry Holes: Except for any well drilled or Deepened pursuant
to Article VI.B.2., any well which has been drilled or Deepened under the terms
of this agreement and is proposed to be completed as a dry hole shall not be

 

9

--------------------------------------------------------------------------------


 

plugged and abandoned without the consent of all parties.  Should Operator,
after diligent effort, be unable to contact any party, or should any party fail
to reply within forty-eight (48) hours () after delivery of notice of the
proposal to plug and abandon such well, such party shall be deemed to have
consented to the proposed abandonment.  All such wells shall be plugged and
abandoned in accordance with applicable regulations and at the cost, risk and
expense of the parties who participated in the cost of drilling or Deepening
such well.  Any party who objects to plugging and abandoning such well by notice
delivered to Operator within forty-eight (48) hours () after delivery of notice
of the proposed plugging shall take over the well as of the end of such
forty-eight (48) hour notice period and conduct further operations in search of
Oil and/or Gas subject to the provisions of Article VI.B.; failure of such party
to provide proof reasonably satisfactory to Operator of its financial capability
to conduct such operations or to take over the well within such period or
thereafter to conduct operations on such well or plug and abandon such well
shall entitle Operator to retain or take possession of the well and plug and
abandon the well.  The party taking over the well shall indemnify Operator (if
Operator is an abandoning party) and the other abandoning parties against
liability for any further operations conducted on such well except for the costs
of plugging and abandoning the well and restoring the surface, for which the
abandoning parties shall remain proportionately liable.

 

2. Abandonment of Wells That Have Produced: Except for any well in which a
Non-Consent operation has been conducted hereunder for which the Consenting
Parties have not been fully reimbursed as herein provided, any well which has
been completed as a producer shall not be plugged and abandoned without the
consent of all parties.  If all parties consent to such abandonment, the well
shall be plugged and abandoned in accordance with applicable regulations and at
the cost, risk and expense of all the parties hereto.  Failure of a party to
reply within sixty (60) days of delivery of notice of proposed abandonment shall
be deemed an election to consent to the proposal.  If, within sixty (60) days
after delivery of notice of the proposed abandonment of any well, all parties do
not agree to the abandonment of such well, those wishing to continue its
operation from the Zone then open to production shall be obligated to take over
the well as of the expiration of the applicable notice period and shall
indemnify Operator (if Operator is an abandoning party) and the other abandoning
parties against liability for any further operations on the well conducted by
such parties.  Failure of such party or parties to provide proof reasonably
satisfactory to Operator of their financial capability to conduct such
operations or to take over the well within the required period or thereafter to
conduct operations on such well shall entitle operator to retain or take
possession of such well and plug and abandon the well.

 

Parties taking over a well as provided herein shall tender to each of the other
parties its proportionate share of the value of the well’s salvable material and
equipment, determined in accordance with the provisions of Exhibit “C,” less the
estimated cost of salvaging and the estimated cost of plugging and abandoning
and restoring the surface; provided, however, that in the event the estimated
plugging and abandoning and surface restoration costs and the estimated cost of
salvaging are higher than the value of the well’s salvable material and
equipment, each of the abandoning parties shall tender to the parties continuing
operations their proportionate shares of the estimated excess cost.  Each
abandoning party shall assign to the non-abandoning parties, without warranty,
express or implied, as to title or as to quantity, or fitness for use of the
equipment and material, all of its interest in the wellbore of the well and
related equipment, together with its interest in the Leasehold insofar and only
insofar as such Leasehold covers the right to obtain production from that
wellbore in the Zone then open to production.  If the interest of the abandoning
party is or includes and Oil and Gas Interest, such party shall execute and
deliver to the non- abandoning party or parties an oil and gas lease, limited to
the wellbore and the Zone then open to production, for a term of one (1) year
and so long thereafter as Oil and/or Gas is produced from the Zone covered
thereby, such lease to be on the form attached as Exhibit “B.”  The assignments
or leases so limited shall encompass the Drilling Unit upon which the well is
located. The payments by, and the assignments or leases to, the assignees shall
be in a ratio based upon the relationship of their respective percentage of
participation in the Contract Area to the aggregate of the percentages of
participation in the Contract Area of all assignees.  There shall be no
readjustment of interests in the remaining portions of the Contract Area.

 

Thereafter, abandoning parties shall have no further responsibility, liability,
or interest in the operation of or production from the well in the Zone then
open other than the royalties retained in any lease made under the terms of this
Article.  Upon request, Operator shall continue to operate the assigned well for
the account of the non-abandoning parties at the rates and charges contemplated
by this agreement, plus any additional cost and charges which may arise as the
result of the separate ownership of the assigned well.  Upon proposed
abandonment of the producing Zone assigned or leased, the assignor or lessor
shall then have the option to repurchase its prior interest in the well (using
the same valuation formula) and participate in further operations therein
subject to the provisions hereof.

 

3. Abandonment of Non-Consent Operations: The provisions of Article VI.E.1. or
VI.E.2. above shall be applicable as between Consenting Parties in the event of
the proposed abandonment of any well excepted from said Articles; provided,
however, no well shall be permanently plugged and abandoned unless and until all
parties having the right to conduct further operations therein have been
notified of the proposed abandonment and afforded the opportunity to elect to
take over the well in accordance with the provisions of this Article VI.E.; and
provided further, that Non-Consenting Parties who own an interest in a portion
of the well shall pay their proportionate shares of abandonment and surface
restoration cost for such well as provided in Article VI.B.2.(b).

 

F.  Termination of Operations:

 

Upon the commencement of an operation for the drilling, Reworking, Sidetracking,
Plugging Back, Deepening, testing, Completion or plugging of a well, including
but not limited to the Initial Well, such operation shall not be terminated
without consent of parties bearing 51% of the costs of such operation; provided,
however, that in the event granite or other practically impenetrable substance
or condition in the hole is encountered which renders further operations
impractical, Operator may discontinue operations and give notice of such
condition in the manner provided in Article VI.B.1, and the provisions of
Article VI.B. or VI.E. shall thereafter apply to such operation, as appropriate.

 

G.  Taking Production in Kind:

 

x          Option No. 1: Gas Balancing Agreement Attached

 

Each party shall take in kind or separately dispose of its proportionate share
of all Oil and Gas produced from the Contract Area, exclusive of production
which may be used in development and producing operations and in preparing and
treating Oil and Gas for marketing purposes and production unavoidably lost. 
Any extra expenditure incurred in the taking in kind or separate disposition by
any party of its proportionate share of the production shall be borne by such
party.  Any party taking its share of production in kind shall be required to
pay for only its proportionate share of such part of Operator’s surface
facilities which it uses.

 

Each party shall execute such division orders and contracts as may be necessary
for the sale of its interest in production from the Contract Area, and, except
as provided in Article VII.B., shall be entitled to receive payment

 

10

--------------------------------------------------------------------------------


 

directly from the purchaser thereof for its share of all production.

 

If any party fails to make the arrangements necessary to take in kind or
separately dispose of its proportionate share of the Oil produced from the
Contract Area, Operator shall have the right, subject to the revocation at will
by the party owning it, but not the obligation, to purchase such Oil or sell it
to others at any time and from time to time, for the account of the non-taking
party.  Any such purchase or sale by Operator may be terminated by Operator upon
at least ten (10) days written notice to the owner of said production and shall
be subject always to the right of the owner of the production upon at least ten
(10) days written notice to Operator to exercise at any time its right to take
in kind, or separately dispose of, its share of all Oil not previously delivered
to a purchaser. Any purchase or sale by Operator of any other party’s share of
Oil shall be only for such reasonable periods of time as are consistent with the
minimum needs of the industry under the particular circumstances, but in no
event for a period in excess of one (1) year.

 

Any such sale by Operator shall be in a manner commercially reasonable under the
circumstances but Operator shall have no duty to share any existing market or to
obtain a price equal to that received under any existing market.  The sale or
delivery by Operator of a non-taking party’s share of Oil under the terms of any
existing contract of Operator shall not give the non-taking party any interest
in or make the non-taking party a party to said contract.  No purchase shall be
made by Operator without first giving the non-taking party at least ten (10)
days written notice of such intended purchase and the price to be paid or the
pricing basis to be used.

 

All parties shall give timely written notice to Operator of their Gas marketing
arrangements for the following month, excluding price, and shall notify Operator
immediately in the event of a change in such arrangements. Operator shall
maintain records of all marketing arrangements, and of volumes actually sold or
transported, which records shall be made available to Non-Operators upon
reasonable request.

 

In the event one or more parties’ separate disposition of its share of the Gas
causes split-stream deliveries to separate pipelines and/or deliveries which on
a day-to-day basis for any reason are not exactly equal to a party’s respective
proportionate share of total Gas sales to be allocated to it, the balancing or
accounting between the parties shall be in accordance with any Gas balancing
agreement between the parties hereto, whether such an agreement is attached as
Exhibit “E” or is a separate agreement.  Operator shall give notice to all
parties of the first sales of Gas from any well under this agreement.

 

ARTICLE VII.

 

EXPENDITURES AND LIABILITY OF PARTIES

 

A.  Liability of Parties:

 

The liability of the parties shall be several, not joint or collective. Each
party shall be responsible only for its obligations, and shall be liable only
for its proportionate share of the costs of developing and operating the
Contract Area.  Accordingly, the liens granted among the parties in Article
VII.B. are given to secure only the debts of each severally, and no party shall
have any liability to third parties hereunder to satisfy the default of any
other party in the payment of any expense or obligation hereunder.  It is not
the intention of the parties to create, nor shall this agreement be construed as
creating, a mining or other partnership, joint venture, agency relationship or
association, or to render the parties liable as partners, co-venturers, or
principals.  In their relations with each other under this agreement, the
parties shall not be considered fiduciaries or to have established a
confidential relationship but rather shall be free to act on an arm’s-length
basis in accordance with their own respective self-interest, subject, however,
to the obligation of the parties to act in good faith in their dealings with
each other with respect to activities hereunder.

 

11

--------------------------------------------------------------------------------


 

B.  Liens and Security Interests:

 

Each party grants to the other parties hereto a lien upon any interest it now
owns or hereafter acquires in Oil and Gas Leases and Oil and Gas Interests in
the Contract Area, and a security interest and/or purchase money security
interest in any interest it now owns or hereafter acquires in the personal
property and fixtures on or used or obtained for use in connection therewith, to
secure performance of all of its obligations under this agreement including but
not limited to payment of expense, interest and fees, the proper disbursement of
all monies paid hereunder, the assignment or relinquishment of interest in Oil
and Gas Leases as required hereunder, and the proper performance of operations
hereunder.  Such lien and security interest granted by each party hereto shall
include such party’s leasehold interests, working interests, operating rights,
and royalty and overriding royalty interests in the Contract Area now owned or
hereafter acquired and in lands pooled or unitized therewith or otherwise
becoming subject to this agreement, the Oil and Gas when extracted therefrom and
equipment situated thereon or used or obtained for use in connection therewith
(including, without limitation, all wells, tools, and tubular goods), and
accounts (including, without limitation, accounts arising from gas imbalances or
from the sale of Oil and/or Gas at the wellhead), contract rights, inventory and
general intangibles relating thereto or arising therefrom, and all proceeds and
products of the foregoing.

 

To perfect the lien and security agreement provided herein, each party hereto
shall execute and acknowledge the recording supplement and/or any financing
statement prepared and submitted by any party hereto in conjunction herewith or
at any time following execution hereof, and Operator is authorized to file this
agreement or the recording supplement executed herewith as a lien or mortgage in
the applicable real estate records and as a financing statement with the proper
officer under the Uniform Commercial Code in the state in which the Contract
Area is situated and such other states as Operator shall deem appropriate to
perfect the security interest granted hereunder.  Any party may file, the
recording supplement executed herewith, as a lien or mortgage in the applicable
real estate records and/or a financing statement with the proper officer under
the Uniform Commercial Code.

 

Each party represents and warrants to the other parties hereto that the lien and
security interest granted by such party to the other parties shall be a first
and prior lien, and each party hereby agrees to maintain the priority of said
lien and security interest against all persons acquiring an interest in Oil and
Gas Leases and Interests covered by this agreement by, through or under such
party.  All parties acquiring an interest in Oil and Gas Leases and Oil and Gas
Interests covered by this agreement, whether by assignment, merger, mortgage,
operation of law, or otherwise, shall be deemed to have taken subject to the
lien and security interest granted by this Article VII.B. as to all obligations
attributable to such interest hereunder whether or not such obligations arise
before or after such interest is acquired.

 

To the extent that parties have a security interest under the Uniform Commercial
Code of the state in which the Contract Area is situated, they shall be entitled
to exercise the rights and remedies of a secured party under the Code. The
bringing of a suit and the obtaining of judgment by a party for the secured
indebtedness shall not be deemed an election of remedies or otherwise affect the
lien rights or security interest as security for the payment thereof.  In
addition, upon default by any party in the payment of its share of expenses,
interests or fees, or upon the improper use of funds by the Operator, the other
parties shall have the right, without prejudice to other rights or remedies, to
collect from the purchaser the proceeds from the sale of such defaulting party’s
share of Oil and Gas until the amount owed by such party, plus interest as
provided in “Exhibit C,” has been received, and shall have the right to offset
the amount owed against the proceeds from the sale of such defaulting party’s
share of Oil and Gas.  All purchasers of production may rely on a notification
of default from the non-defaulting party or parties stating the amount due as a
result of the default, and all parties waive any recourse available against
purchasers for releasing production proceeds as provided in this paragraph.

 

If any party fails to pay its share of cost within Sixty (60) days after
rendition of a statement therefor by Operator, the non-defaulting parties,
including Operator, shall upon request by Operator, pay the unpaid amount in the
proportion that the interest of each such party bears to the interest of all
such parties.  The amount paid by each party so paying its share of the unpaid
amount shall be secured by the liens and security rights described in Article
VII.B., and each paying party may independently pursue any remedy available
hereunder or otherwise.

 

If any party does not perform all of its obligations hereunder, and the failure
to perform subjects such party to foreclosure or execution proceedings pursuant
to the provisions of this agreement, to the extent allowed by governing law, the
defaulting party waives any available right of redemption from and after the
date of judgment, any required valuation or appraisement of the mortgaged or
secured property prior to sale, any available right to stay execution or to
require a marshaling of assets and any required bond in the event a receiver is
appointed.  In addition, to the extent permitted by applicable law, each party
hereby grants to the other parties a power of sale as to any property that is
subject to the lien and security rights granted hereunder, such power to be
exercised in the manner provided by applicable law or otherwise in a
commercially reasonable manner and upon reasonable notice.

 

Each party agrees that the other parties shall be entitled to utilize the
provisions of Oil and Gas lien law or other lien law of any state in which the
Contract Area is situated to enforce the obligations of each party hereunder. 
Without limiting the generality of the foregoing, to the extent permitted by
applicable law, Non-Operators agree that Operator may invoke or utilize the
mechanics’ or materialmen’s lien law of the state in which the Contract Area is
situated in order to secure the payment to Operator of any sum due hereunder for
services performed or materials supplied by Operator.

 

C.  Advances:

 

Operator, at its election, shall have the right from time to time to demand and
receive from one or more of the other parties payment in advance of their
respective shares of the estimated amount of the expense to be incurred in
operations hereunder during the next succeeding month, which right may be
exercised only by submission to each such party of an itemized statement of such
estimated expense, together with an invoice for its share thereof.  Each such
statement and invoice for the payment in advance of estimated expense shall be
submitted on or before the 20th day of the next preceding month. Each party
shall pay to Operator its proportionate share of such estimate within fifteen
(15) days after such estimate and invoice is received.  If any party fails to
pay its share of said estimate within said time, the amount due shall bear
interest as provided in Exhibit “C” until paid.  Proper adjustment shall be made
monthly between advances and actual expense to the end that each party shall
bear and pay its proportionate share of actual expenses incurred, and no more.

 

D.  Defaults and Remedies:

 

If any party fails to discharge any financial obligation under this agreement,
including without limitation the failure to make any advance under the preceding
Article VII.C. or any other provision of this agreement, within the period
required for such payment hereunder, then in addition to the remedies provided
in Article VII.B. or elsewhere in this agreement, the remedies specified below
shall be applicable.  For purposes of this Article VII.D., all notices and
elections shall be delivered

 

12

--------------------------------------------------------------------------------


 

only by Operator, except that Operator shall deliver any such notice and
election requested by a non-defaulting Non-Operator, and when Operator is the
party in default, the applicable notices and elections can be delivered by any
Non-Operator. Election of any one or more of the following remedies shall not
preclude the subsequent use of any other remedy specified below or otherwise
available to a non-defaulting party.

 

1. Suspension of Rights: Any party may deliver to the party in default a Notice
of Default, which shall specify the default, specify the action to be taken to
cure the default, and specify that failure to take such action will result in
the exercise of one or more of the remedies provided in this Article.  If the
default is not cured within thirty (30) days of the delivery of such Notice of
Default, all of the rights of the defaulting party granted by this agreement may
upon notice be suspended until the default is cured, without prejudice to the
right of the non-defaulting party or parties to continue to enforce the
obligations of the defaulting party previously accrued or thereafter accruing
under this agreement.  If Operator is the party in default, the Non-Operators
shall have in addition the right, by vote of Non-Operators owning a majority in
interest in the Contract Area after excluding the voting interest of Operator,
to appoint a new Operator effective immediately.  The rights of a defaulting
party that may be suspended hereunder at the election of the non-defaulting
parties shall include, without limitation, the right to receive information as
to any operation conducted hereunder during the period of such default, the
right to elect to participate in an operation proposed under Article VI.B. of
this agreement, the right to participate in an operation being conducted under
this agreement even if the party has previously elected to participate in such
operation, and the right to receive proceeds of production from any well subject
to this agreement.

 

2. Suit for Damages: Non-defaulting parties or Operator for the benefit of
non-defaulting parties may sue (at joint account expense) to collect the amounts
in default, plus interest accruing on the amounts recovered from the date of
default until the date of collection at the rate specified in Exhibit “C”
attached hereto.  Nothing herein shall prevent any party from suing any
defaulting party to collect consequential damages accruing to such party as a
result of the default.

 

3. Deemed Non-Consent: The non-defaulting party (if Operator is the defaulting
party) or Operator for the benefit of the non-defaulting parties may deliver a
written Notice of Non-Consent Election to the defaulting party at any time after
the expiration of the thirty-day cure period following delivery of the Notice of
Default, in which event if the billing is for the drilling a new well or the
Plugging Back, Sidetracking, Reworking or Deepening of a well which is to be or
has been plugged as a dry hole, or for the Completion or Recompletion of any
well, the defaulting party will be conclusively deemed to have elected not to
participate in the operation and to be a Non-Consenting Party with respect
thereto under Article VI.B. or VI.C., as the case may be, to the extent of the
costs unpaid by such party, notwithstanding any election to participate
theretofore made.  If election is made to proceed under this provision, then the
non-defaulting parties may not elect to sue for the unpaid amount pursuant to
Article VII.D.2.

 

Until the delivery of such Notice of Non-Consent Election to the defaulting
party, such party shall have the right to cure its default by paying its unpaid
share of costs plus interest at the rate set forth in Exhibit “C,” provided,
however, such payment shall not prejudice the rights of the non-defaulting
parties to pursue remedies for damages incurred by the non-defaulting parties as
a result of the default.  Any interest relinquished pursuant to this Article
VII.D.3. shall be offered to the non-defaulting parties in proportion to their
interests, and the non-defaulting parties electing to participate in the
ownership of such interest shall be required to contribute their shares of the
defaulted amount upon their election to participate therein.

 

4. Advance Payment: If a default is not cured within thirty (30) days of the
delivery of a Notice of Default, Operator, or Non-Operators if Operator is the
defaulting party, may thereafter require advance payment from the defaulting
party of such defaulting party’s anticipated share of any item of expense for
which Operator, or Non-Operators, as the case may be, would be entitled to
reimbursement under any provision of this agreement, whether or not such expense
was the subject of the previous default.  Such right includes, but is not
limited to, the right to require advance payment for the estimated costs of
drilling a well or Completion of a well as to which an election to participate
in drilling or Completion has been made.  If the defaulting party fails to pay
the required advance payment, the non-defaulting parties may pursue any of the
remedies provided in the Article VII.D. or any other default remedy provided
elsewhere in this agreement.  Any excess of funds advanced remaining when the
operation is completed and all costs have been paid shall be promptly returned
to the advancing party.

 

5. Costs and Attorneys’ Fees: In the event any party is required to bring legal
proceedings to enforce any financial obligation of a party hereunder, the
prevailing party in such action shall be entitled to recover all court costs,
costs of collection, and a reasonable attorney’s fee, which the lien provided
for herein shall also secure.

 

E.  Rentals, Shut-in Well Payments and Minimum Royalties:

 

Rentals, shut-in well payments and minimum royalties which may be required under
the terms of any lease shall be paid by the party or parties designated by all
of the parties (currently American Oil and Gas, Inc.) parties to make said
payments for and on behalf of all such parties.  Any party may request, and
shall be entitled to receive, proper evidence of all such payments.  In the
event of failure to make proper payment of any rental, shut-in well payment or
minimum royalty through mistake or oversight where such payment is required to
continue the lease in force, any loss which results from such non-payment shall
be borne in accordance with the provisions of Article IV.B.3.

 

Operator shall notify Non-Operators of the anticipated completion of a shut-in
well, or the shutting in or return to production of a producing well, at least
five (5) days (excluding Saturday, Sunday, and legal holidays) prior to taking
such action, or at the earliest opportunity permitted by circumstances, but
assumes no liability for failure to do so.  In the event of failure by Operator
to so notify Non-Operators, the loss of any lease contributed hereto by
Non-Operators for failure to make timely payments of any shut-in well payment
shall be borne jointly by the parties hereto under the provisions of Article
IV.B.3.

 

F.  Taxes:

 

Beginning with the first calendar year after the effective date hereof, Operator
shall render for ad valorem taxation all property subject to this agreement
which by law should be rendered for such taxes, and it shall pay all such taxes
assessed thereon before they become delinquent.  Prior to the rendition date,
each Non-Operator shall furnish Operator information as to burdens (to include,
but not be limited to, royalties, overriding royalties and production payments)
on Leases and Oil and Gas Interests contributed by such Non-Operator.  If the
assessed valuation of any Lease is reduced by reason of its being subject to
outstanding excess royalties, overriding royalties or production payments, the
reduction in ad valorem taxes resulting therefrom shall inure to the benefit of
the owner or owners of such Lease, and Operator shall adjust the charge to such
owner or owners so as to reflect the benefit of such reduction.  If the ad
valorem taxes are based in whole or in part upon separate valuations of each
party’s working interest, then notwithstanding anything to the contrary herein,
charges to the joint account shall be made and paid by the parties hereto in
accordance with the tax value generated by each party’s working interest. 
Operator shall bill the other parties for their proportionate shares of all tax
payments in the manner provided in Exhibit “C” provided, however, if at any time
any party takes its share of production in kind, or separately disposes of it,
such party shall pay or cause to be paid any and all taxes as to such
production.

 

13

--------------------------------------------------------------------------------


 

If Operator considers any tax assessment improper, Operator may, at its
discretion, protest within the time and manner prescribed by law, and prosecute
the protest to a final determination, unless all parties agree to abandon the
protest prior to final determination. During the pendency of administrative or
judicial proceedings, Operator may elect to pay, under protest, all such taxes
and any interest and penalty.  When any such protested assessment shall have
been finally determined, Operator shall pay the tax for the joint account,
together with any interest and penalty accrued, and the total cost shall then be
assessed against the parties, and be paid by them, as provided in Exhibit “C.”

 

Each party shall pay or cause to be paid all production, severance, excise,
gathering and other taxes imposed upon or with respect to the production or
handling of such party’s share of Oil and Gas produced under the terms of this
agreement.

 

ARTICLE VIII.

 

ACQUISITION, MAINTENANCE OR TRANSFER OF INTEREST

 

A.  Surrender of Leases:

 

The Leases covered by this agreement, insofar as they embrace acreage in the
Contract Area, shall not be surrendered in whole or in part unless all parties
consent thereto.

 

However, should any party desire to surrender its interest in any Lease or in
any portion thereof, such party shall give written notice of the proposed
surrender to all parties, and the parties to whom such notice is delivered shall
have thirty (30) days after delivery of the notice within which to notify the
party proposing the surrender whether they elect to consent thereto.  Failure of
a party to whom such notice is delivered to reply within said 30-day period
shall constitute a consent to the surrender of the Leases described in the
notice.  If all parties do not agree or consent thereto, the party desiring to
surrender shall assign, without express or implied warranty of title, all of its
interest in such Lease, or portion thereof, and any well, material and equipment
which may be located thereon and any rights in production thereafter secured, to
the parties not consenting to such surrender.  If the interest of the assigning
party is or includes an Oil and Gas Interest, the assigning party shall execute
and deliver to the party or parties not consenting to such surrender an oil and
gas lease covering such Oil and Gas Interest for a term of one (1) year and so
long thereafter as Oil and/or Gas is produced from the land covered thereby Upon
such assignment or lease, the assigning party shall be relieved from all
obligations thereafter accruing, but not theretofore accrued, with respect to
the interest assigned or leased and the operation of any well attributable
thereto, and the assigning party shall have no further interest in the assigned
or leased premises and its equipment and production other than the royalties
retained in any lease made under the terms of this Article.  The party assignee
or lessee shall pay to the party assignor or lessor the reasonable salvage value
of the latter’s interest in any well’s salvable materials and equipment
attributable to the assigned or leased acreage.  The value of all salvable
materials and equipment shall be determined in accordance with the provisions of
Exhibit “C,” less the estimated cost of salvaging and the estimated cost of
plugging and abandoning and restoring the surface.  If such value is less than
such costs, then the party assignor or lessor shall pay to the party assignee or
lessee the amount of such deficit.  If the assignment or lease is in favor of
more than one party, the interest shall be shared by such parties in the
proportions that the interest of each bears to the total interest of all such
parties.  If the interest of the parties to whom the assignment is to be made
varies according to depth, then the interest assigned shall similarly reflect
such variances.

 

Any assignment, lease or surrender made under this provision shall not reduce or
change the assignor’s, lessor’s or surrendering party’s interest as it was
immediately before the assignment, lease or surrender in the balance of the
Contract Area; and the acreage assigned, leased or surrendered, and subsequent
operations thereon, shall not thereafter be subject to the terms and provisions
of this agreement but shall be deemed subject to an Operating Agreement in the
form of this agreement.

 

B. Renewal or Extension of Leases:

 

If any party secures a renewal or replacement of an Oil and Gas Lease or
Interest subject to this agreement, then all other parties shall be notified
promptly upon such acquisition or, in the case of a replacement Lease taken
before expiration of an existing Lease, promptly upon expiration of the existing
Lease.  The parties notified shall have the right for a period of thirty (30)
days following delivery of such notice in which to elect to participate in the
ownership of the renewal or replacement Lease, insofar as such Lease affects
lands within the Contract Area, by paying to the party who acquired it their
proportionate shares of the acquisition cost allocated to that part of such
Lease within the Contract Area, which shall be in proportion to the interest
held at that time by the parties in the Contract Area.  Each party who
participates in the purchase of a renewal or replacement Lease shall be given an
assignment of its proportionate interest therein by the acquiring party.

 

If some, but less than all, of the parties elect to participate in the purchase
of a renewal or replacement Lease, it shall be owned by the parties who elect to
participate therein, in a ratio based upon the relationship of their respective
percentage of participation in the Contract Area to the aggregate of the
percentages of participation in the Contract Area of all parties participating
in the purchase of such renewal or replacement Lease.  The acquisition of a
renewal or replacement Lease by any or all of the parties hereto shall not cause
a readjustment of the interests of the parties stated in Exhibit “A,” but any
renewal or replacement Lease in which less than all parties elect to participate
shall not be subject to this agreement but shall be deemed subject to a separate
Operating Agreement in the form of this agreement.

 

If the interests of the parties in the Contract Area vary according to depth,
then their right to participate proportionately in renewal or replacement Leases
and their right to receive an assignment of interest shall also reflect such
depth variances.

 

The provisions of this Article shall apply to renewal or replacement Leases
whether they are for the entire interest covered by the expiring Lease or cover
only a portion of its area or an interest therein.  Any renewal or replacement
Lease taken before the expiration of its predecessor Lease, or taken or
contracted for or becoming effective within six (6) months after the expiration
of the existing Lease, shall be subject to this provision so long as this
agreement is in effect at the time of such acquisition or at the time the
renewal or replacement Lease becomes effective; but any Lease taken or
contracted for more than six (6) months after the expiration of an existing
Lease shall not be deemed a renewal or replacement Lease and shall not be
subject to the provisions of this agreement.

 

The provisions in this Article shall also be applicable to extensions of Oil and
Gas Leases.

 

C.  Acreage or Cash Contributions:

 

While this agreement is in force, if any party contracts for a contribution of
cash towards the drilling of a well or any other operation on the Contract Area,
such contribution shall be paid to the party who conducted the drilling or other
operation and shall be applied by it against the cost of such drilling or other
operation.  If the contribution be in the form of acreage, the party to whom the
contribution is made shall promptly tender an assignment of the acreage, without
warranty of title, to the Drilling Parties in the proportions said Drilling
Parties shared the cost of drilling the well. Such acreage shall become a
separate Contract Area and, to the extent possible, be governed by provisions
identical to this agreement.  Each party shall promptly notify all other parties
of any acreage or cash contributions it may obtain in support of any well or any
other operation on the Contract Area.  The above provisions shall also be
applicable to optional rights to earn acreage outside the Contract Area which
are in support of well drilled inside Contract Area.

 

14

--------------------------------------------------------------------------------


 

If any party contracts for any consideration relating to disposition of such
party’s share of substances produced hereunder, such consideration shall not be
deemed a contribution as contemplated in this Article VIII.C.

 

D.  Assignment; Maintenance of Uniform Interest:

 

Every sale, encumbrance, transfer or other disposition made by any party shall
be made expressly subject to this agreement and shall be made without prejudice
to the right of the other parties, and any transferee of an ownership interest
in any Oil and Gas Lease or Interest shall be deemed a party to this agreement
as to the interest conveyed from and after the effective date of the transfer of
ownership; provided, however, that the other parties shall not be required to
recognize any such sale, encumbrance, transfer or other disposition for any
purpose hereunder until thirty (30) days after they have received a copy of the
instrument of transfer or other satisfactory evidence thereof in writing from
the transferor or transferee.  No assignment or other disposition of interest by
a party shall relieve such party of obligations previously incurred by such
party hereunder with respect to the interest transferred, including without
limitation the obligation of a party to pay all costs attributable to an
operation conducted hereunder in which such party has agreed to participate
prior to making such assignment, and the lien and security interest granted by
Article VII.B. shall continue to burden the interest transferred to secure
payment of any such obligations.

 

If, at any time the interest of any party is divided among and owned by four or
more co-owners, Operator, at its discretion, may require such co-owners to
appoint a single trustee or agent with full authority to receive notices,
approve expenditures, receive billings for and approve and pay such party’s
share of the joint expenses, and to deal generally with, and with power to bind,
the co-owners of such party’s interest within the scope of the operations
embraced in this agreement; however, all such co-owners shall have the right to
enter into and execute all contracts or agreements for the disposition of their
respective shares of the Oil and Gas produced from the Contract Area and they
shall have the right to receive, separately, payment of the sale proceeds
thereof.

 

E. Waiver of Rights to Partition:

 

If permitted by the laws of the state or states in which the property covered
hereby is located, each party hereto owning an undivided interest in the
Contract Area waives any and all rights it may have to partition and have set
aside to it in severalty its undivided interest therein.

 

F.  Preferential Right to Purchase:

 

ARTICLE IX.

 

INTERNAL REVENUE CODE ELECTION

 

If, for federal income tax purposes, this agreement and the operations hereunder
are regarded as a partnership, and if the parties have not otherwise agreed to
form a tax partnership pursuant to Exhibit “G” or other agreement between them,
each party thereby affected elects to be excluded from the application of all of
the provisions of Subchapter “K,” Chapter 1, Subtitle “A,” of the Internal
Revenue Code of 1986, as amended (“Code”), as permitted and authorized by
Section 761 of the Code and the regulations promulgated thereunder.  Operator is
authorized and directed to execute on behalf of each party hereby affected such
evidence of this election as may be required by the Secretary of the Treasury of
the United States or the Federal Internal Revenue Service, including
specifically, but not by way of limitation, all of the returns, statements, and
the data required by Treasury Regulation §1.761.  Should there be any
requirement that each party hereby affected give further evidence of this
election, each such party shall execute such documents and furnish such other
evidence as may be required by the Federal Internal Revenue Service or as may be
necessary to evidence this election.  No such party shall give any notices or
take any other action inconsistent with the election made hereby.  If any
present or future income tax laws of the state or states in which the Contract
Area is located or any future income tax laws of the United States contain
provisions similar to those in Subchapter “K,” Chapter1, Subtitle “A,” of the
Code, under which an election similar to that provided by Section 761 of the
Code is permitted, each party hereby affected shall make such election as may be
permitted or required by such laws.  In making the foregoing election, each such
party states that the income derived by such party from operations hereunder can
be adequately determined without the computation of partnership taxable income.

 

ARTICLE X.

 

CLAIMS AND LAWSUITS

 

Operator may settle any single uninsured third party damage claim or suit
arising from operations hereunder if the expenditure does not exceed Fifty
Thousand Dollars ($50,000) and if the payment is in complete settlement of such
claim or suit.  If the amount required for settlement exceeds the above amount,
the parties hereto shall assume and take over the further handling of the claim
or suit, unless such authority is delegated to Operator.  All costs and expenses
of handling settling, or otherwise discharging such claim or suit shall be a the
joint expense of the parties participating in the operation from which the claim
or suit arises.  If a claim is made against any party or if any party is sued on
account of any matter arising from operations hereunder over which such
individual has no control because of the rights given Operator by this
agreement, such party shall immediately notify all other parties, and the claim
or suit shall be treated as any other claim or suit involving operations
hereunder.

 

15

--------------------------------------------------------------------------------


 

ARTICLE XI.

 

FORCE MAJEURE

 

If any party is rendered unable, wholly or in part, by force majeure to carry
out its obligations under this agreement, other than the obligation to indemnify
or make money payments or furnish security, that party shall give to all other
parties prompt written notice of the force majeure with reasonably full
particulars concerning it; thereupon, the obligations of the party giving the
notice, so far as they are affected by the force majeure, shall be suspended
during, but no longer than, the continuance of the force majeure.  The term
“force majeure,” as here employed, shall mean an act of God, strike, lockout, or
other industrial disturbance, act of the public enemy, war, blockade, public
riot, lightening, fire, storm, flood or other act of nature, explosion,
governmental action, governmental delay, restraint or inaction, unavailability
of equipment, and any other cause, whether of the kind specifically enumerated
above or otherwise, which is not reasonably within the control of the party
claiming suspension.

 

The affected party shall use all reasonable diligence to remove the force
majeure situation as quickly as practicable. The requirement that any force
majeure shall be remedied with all reasonable dispatch shall not require the
settlement of strikes, lockouts, or other labor difficulty by the party
involved, contrary to its wishes; how all such difficulties shall be handled
shall be entirely within the discretion of the party concerned.

 

ARTICLE XII.

 

NOTICES

 

All notices authorized or required between the parties by any of the provisions
of this agreement, unless otherwise specifically provided, shall be in writing
and delivered in person or by United States mail, courier service, telegram,
telex, telecopier or any other form of facsimile, postage or charges prepaid,
and addressed to such parties at the addresses listed on Exhibit “A.”  All
telephone or oral notices permitted by this agreement shall be confirmed
immediately thereafter by written notice.  The originating notice given under
any provision hereof shall be deemed delivered only when received by the party
to whom such notice is directed, and the time for such party to deliver any
notice in response thereto shall run from the date the originating notice is
received.  “Receipt” for purposes of this agreement with respect to written
notice delivered hereunder shall be actual delivery of the notice to the address
of the party to be notified specified in accordance with this agreement, or to
the telecopy, facsimile or telex machine of such party.  The second or any
responsive notice shall be deemed delivered when deposited in the United States
mail or at the office of the courier or telegraph service, or upon transmittal
by telex, telecopy or facsimile, or when personally delivered to the party to be
notified, provided, that when response is required within 24 or 48 hours, such
response shall be given orally or by telephone, telex, telecopy or other
facsimile within such period. Each party shall have the right to change its
address at any time, and from time to time, by giving written notice thereof to
all other parties.  If a party is not available to receive notice orally or by
telephone when a party attempts to deliver a notice required to be delivered
within 24 or 48 hours, the notice may be delivered in writing by any other
method specified herein and shall be deemed delivered in the same manner
provided above for any responsive notice.

 

ARTICLE XIII.

 

TERM OF AGREEMENT

 

This agreement shall remain in full force and effect as to the Oil and Gas
Leases and/or Oil and Gas Interests subject hereto for the period of time
selected below; provided, however, no party hereto shall ever be construed as
having any right, title or interest in or to any Lease or Oil and Gas Interest
contributed by any other party beyond the term of this agreement.

 

ý            Option No. 1: So long as any of the Oil and Gas Leases subject to
this agreement remain or are continued in force as to any part of the Contract
Area, whether by production, extension, renewal or otherwise.

o

 

The termination of this agreement shall not relieve any party hereto from any
expense, liability or other obligation or any remedy therefor which has accrued
or attached prior to the date of such termination.

 

Upon termination of this agreement and the satisfaction of all obligations
hereunder, in the event a memorandum of this Operating Agreement has been filed
of record, Operator is authorized to file of record in all necessary recording
offices a notice of termination, and each party hereto agrees to execute such a
notice of termination as to Operator’s interest, upon request of Operator, if
Operator has satisfied all its financial obligations.

 

ARTICLE XIV.

 

COMPLIANCE WITH LAWS AND REGULATIONS

 

A.  Laws, Regulations and Orders:

 

This agreement shall be subject to the applicable laws of the state in which the
Contract Area is located, to the valid rules, regulations, and orders of any
duly constituted regulatory body of said state; and to all other applicable
federal, state, and local laws, ordinances, rules, regulations and orders.

 

B.  Governing Law:

 

This agreement and all matters pertaining hereto, including but not limited to
matters of performance, non-performance, breach, remedies, procedures, rights,
duties, and interpretation or construction, shall be governed and determined by
the law of the state of Colorado

 

C.  Regulatory Agencies:

 

Nothing herein contained shall grant, or be construed to grant, Operator the
right or authority to waive or release any rights, privileges, or obligations
which Non-Operators may have under federal or state laws or under rules,
regulations or

 

16

--------------------------------------------------------------------------------


 

orders promulgated under such laws in reference to oil, gas and mineral
operations, including the location, operation, or production of wells, on tracts
offsetting or adjacent to the Contract Area.

 

With respect to the operations hereunder, Non-Operators agree to release
Operator from any and all losses, damages, injuries, claims and causes of action
arising out of, incident to or resulting directly or indirectly from Operator’s
interpretation or application of rules, rulings, regulations or orders of the
Department of Energy or Federal Energy Regulatory Commission or predecessor or
successor agencies to the extent such interpretation or application was made in
good faith and does not constitute gross negligence.  Each Non-Operator further
agrees to reimburse Operator for such Non-Operator’s share of production or any
refund, fine, levy or other governmental sanction that Operator may be required
to pay as a result of such an incorrect interpretation or application, together
with interest and penalties thereon owing by Operator as a result of such
incorrect interpretation or application.

 

ARTICLE XV.

 

MISCELLANEOUS

 

A.  Execution:

 

This agreement shall be binding upon each Non-Operator when this agreement or a
counterpart thereof has been executed by such Non-Operator and Operator
notwithstanding that this agreement is not then or thereafter executed by all of
the parties to which it is tendered or which are listed on Exhibit “A” as owning
an interest in the Contract Area or which own, in fact, an interest in the
Contract Area.  Operator may, however, by written notice to all Non-Operators
who have become bound by this agreement as aforesaid, given at any time prior to
the actual spud date of the Initial Well but in no event later than five days
prior to the date specified in Article VI.A. for commencement of the Initial
Well, terminate this agreement if Operator in its sole discretion determines
that there is insufficient participation to justify commencement of drilling
operations.  In the event of such a termination by Operator, all further
obligations of the parties hereunder shall cease as of such termination.  In the
event any Non-Operator has advanced or prepaid any share of drilling or other
costs hereunder, all sums so advanced shall be returned to such Non-Operator
without interest.   In the event Operator proceeds with drilling operations for
the Initial Well without the execution hereof by all persons listed on Exhibit
“A” as having a current working interest in such well, Operator shall indemnify
Non-Operators with respect to all costs incurred for the Initial Well which
would have been charged to such person under this agreement if such person had
executed the same and Operator shall receive all revenues which would have been
received by such person under this agreement if such person had executed the
same.

 

B. Successors and Assigns:

 

This agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, devisees, legal representatives,
successors and assigns, and the terms hereof shall be deemed to run with the
Leases or Interests included within the Contract Area.

 

C. Counterparts:

 

This instrument may be executed in any number of counterparts, each of which
shall be considered an original for all purposes.

 

D.  Severability:

 

For the purposes of assuming or rejecting this agreement as an executory
contract pursuant to federal bankruptcy laws, this agreement shall not be
severable, but rather must be assumed or rejected in its entirety, and the
failure of any party to this agreement to comply with all of its financial
obligations provided herein shall be a material default.

 

ARTICLE XVI.

 

OTHER PROVISIONS

 

1)              Notwithstanding anything contained herein to the contrary,
Operator shall not expend in any operations on any well drilled hereunder an
amount in excess of  125% of the amount authorized for such operation by virtue
of the original AFE without first submitting a Supplemental AFE to the
Non-operator(s) for approval.  Any Non-Operator(s) receiving  such a
Supplemental AFE shall have a period of 48 hours in which to approve or reject
these additional expenditures.  Failure to respond shall constitute approval, if
such party has actually received the supplemental AFE.  In the event of
non-approval, all subsequent operations conducted pursuant to such Supplemental
AFE shall be subject to the provisions of Article VI.b.2 herein.

 

2)              This agreement is subject to the terms and conditions of that
certain Purchase and Sale Agreement, between Tahosa Holdings, LLC, Mélange
International, LLC (“Mélange”), Evertson Energy Partners, LLC, Rose Exploration,
Inc. Empire Oil Company and American Oil and Gas, Inc., Dated effective October
11, 2005 (“the Purchase and Sale Agreement”).  In the event of a conflict
between this agreement and the Purchase and Sale Agreement, the terms of the
Purchase and Sale Agreement shall prevail.

 

3)              It is understood that there are multiple horizons that could be
drilled in the Contract Area.  Consequently, the overhead rates normally set
forth in the COPAS attachment (Exhibit “C”) to this agreement shall be as
follows:

 

Well Measured Depth

 

Monthly Drilling Rate

 

Monthly Producing Rate

 

0’ to 10,000’

 

$

6,454.00

 

$

893.00

 

10,001’ to 15,000’

 

$

7,839.00

 

$

1,071.00

 

15,001’ to 20,000’

 

$

8,880.00

 

$

1,186.00

 

 

4)              Area of Mutual Interest\

 


 

If any party hereto acquires leases or rights to acquire leases within the
Contract Area during the term beginning on the date of this Operating Agreement
and ending October 1, 2010, then the acquiring party shall offer an interest in
such leases or rights to the other parties.  The parties to whom the offer is
made will have a period of 21 calendar days following receipt of the offer in
which to elect to acquire it proportionate working interest (Evertson Energy
Partners 25%; American Oil & Gas 50%; Teton 25%) in the offered interest by
paying its proportionate share of the offering party’s out-of-pocket acquisition
costs for such leases or rights.  Failure of a party to respond within the
21-day period shall be an election not to acquire the interest.  If, pursuant to
this AMI provision, a party acquires an interest in a farmin or other earning
agreement but then elects not to participate in the drilling of an earning well
under that agreement, it shall retain only those rights it previously earned by
participating in past drilling and will immediately assign its rights to
participate in all future drilling and earning to the other parties.

 

This AMI provision is in addition to the mutual interest responsibilities under
the Purchase and Sale Agreement dated October 7, 2005, among American, Tahosa
Holdings, LLC, Melange International, LLC, Evertson Energy Partners, LLC, Rose
Exploration, Inc., and Empire Oil Company, in accordance with which American
acquired much of its interest in the Contract Area, and to which Teton is
subject.

 

5)     The non-operating parties hereto mutually designate Evertson Operating
Company, Inc., as Operator of the lands subject to this agreement.  When and if
Evertson Energy Partners no longer owns an interest in these lands, Evertson
Operating Company, Inc., shall be deemed to have resigned as Operator of the
lands under this agreement.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this agreement shall be effective as of the 22nd day of May,
2006.

 

Paul Urban, who has prepared and circulated this form for execution, represents
and warrants that the form was printed from and, with the exception(s) listed
below, is identical to the AAPL Form 610-1989 Model Form Operating Agreement, as
published in computerized form by Forms On-A-Disk, Inc. No changes, alterations,
or modifications, other than those made by strikethrough and/or insertion and
that are clearly recognizable as changes in
Articles                                                                                                   ,
have been made to the form.

 

ATTEST OR WITNESS:

 

OPERATOR

 

 

 

 

 

 

Evertson Operating Company, Inc.

 

 

 

 

By

/s/ Bruce F. Evertson

 

 

 

 

 

 

Bruce F. Evertson

 

 

Type or print name

 

 

 

 

 

 

 

 

Title

President

 

 

 

 

 

Date

 

 

 

 

 

 

Tax ID or S.S. No.

47-0794660

 

NON-OPERATORS

 

 

 

American Oil and Gas, Inc.

 

 

 

 

 

By

/s/ Patrick D. O’Brien

 

 

 

 

 

 

Patrick D. O’Brien

 

 

Type or print name

 

 

 

 

 

Title

CEO

 

 

 

 

 

Date

 

 

 

 

 

 

Tax ID or S.S. No.

88-0451554

 

 

 

 

 

 

 

 

Evertson Energy Partners, LLC

 

 

By Evertson Management Inc., Managing Member

 

 

 

 

 

By

/s/ Bruce F. Evertson

 

 

 

 

 

 

Bruce F. Evertson

 

 

Type or print name

 

 

 

 

 

 

 

 

Title

President

 

 

 

 

 

Date

 

 

 

 

 

 

Tax ID or S.S. No.

71-0897715

 

 

 

 

 

Teton Williston, LLC

 

 

By Teton Energy Corporation, Its Manager

 

 

 

 

 

By

/s/ Karl F. Arleth

 

 

 

 

 

 

Karl F. Arleth

 

 

Type or print name

 

 

 

 

 

 

 

 

Title

President

 

 

 

 

 

Date

 

 

 

 

 

 

Tax ID or S.S. No.

 

 

18

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENTS

 

Note: The following forms of acknowledgment are the short forms approved by the
Uniform Law on Notarial Acts.

The validity and effect of these forms in any state will depend upon the
statutes of that state.

 

Acknowledgment in representative capacity:

 

State of

Nebraska

 

)

 

 

 

 

 

 

 

 

) ss.

 

 

 

 

 

County of

Kimball

 

)

 

 

This instrument was acknowledged before me on

 

 

by

Bruce F. Evertson

 as

 

President

 of

Evertson Operating Company, Inc.

 

 

(Seal, if any)

 

 

 

 

Title (and Rank)

 

 

 

 

My commission expires:

 

 

Acknowledgment in representative capacity:

 

State of

Colorado

 

)

 

 

 

 

 

 

 

 

) ss.

 

City and

 

 

 

County of

Denver

 

)

 

 

This instrument was acknowledged before me on

 

 

by

Patrick D. O’Brien

 as

 

CEO

 of

American Oil and Gas, Inc.

 

 

(Seal, if any)

 

 

 

 

Title (and Rank)

 

 

 

 

My commission expires:

 

 

Acknowledgment in representative capacity:

 

State of

Nebraska

 

)

 

 

 

 

 

 

 

 

) ss.

 

 

 

 

 

County of

Kimball

 

)

 

 

This instrument was acknowledged before me on

 

 

by

Bruce F. Evertson

 as

 

President

 of

Evertson Management Inc., Managing Member of Evertson Energy Partners, LLC.

 

 

(Seal, if any)

 

 

 

 

Title (and Rank)

 

 

 

 

My commission expires:

 

 

19

--------------------------------------------------------------------------------


 

Acknowledgment in representative capacity:

 

State of

Colorado

 

)

 

 

 

 

 

 

 

 

) ss.

 

 

 

 

 

County of

Denver

 

)

 

 

This instrument was acknowledged before me on

 

 

by

Karl F. Arleth

 as

 

President

 of

Teton Energy Corporation, Manager of Teton Williston, LLC

 

 

(Seal, if any)

 

 

 

 

Title (and Rank)

 

 

 

 

My commission expires:

 

 

20

--------------------------------------------------------------------------------


 

Exhibit “A”

Attached to and made a part of that certain Joint Operating Agreement dated May
22, 2006 by and between Evertson Operating Company, American Oil and Gas,
Inc., and Teton Williston, LLC.

 

1.     Description of Lands subject to this Agreement:

Township 155 North, Range 97 West

Sections: 1-9

Township 155 North, Range 98 West

Sections: 1-12

Township 155 North, Range 99 West

Sections: 1, 2, 11, 12

Township 156 North, Range 96 West

Sections: 5, 6

Township 156 North, Range 97 West

Sections: All

Township 156 North, Range 98 West

Sections: All

Township 156 North, Range 99 West

Sections: 1-4, 9-15, 23-26, 35, 36

Township 157 North, Range 96 West

Sections: 4-9, 16-23, 26-35

Township 157 North, Range 97 West

Sections: All

Township 157 North, Range 98 West

Sections: 1-3, 10-15, 22-36

Township 158 North, Range 96 West

Sections: 28-33

Township 158 North, Range 97 West

Sections: 25-36

Township 158 North, Range 98 West

Sections: 25-27, 34-36

All located in Williams County, North Dakota

 

2.     Restrictions, if any, as to depths, formations and substances:

None

 

3.     Parties to this Agreement with addresses and telephone numbers for notice
purposes:

 

Evertson Operating Company, Inc.

and

Evertson Energy Partners, LLC

4362 East Highway 30

P.O. Box 397

Kimball, Nebraska, 69145

(308) 235-4871

(308) 235-2800 Fax

Attn: Bruce Evertson

bruce@evertson.com

 

American Oil and Gas, Inc.

1050 Seventeenth Street, Suite 2400

Denver, Colorado 80202

(303) 595-0125

(303) 595-0709 Fax

Attn: Pat O’Brien

pobrien@americanoilandgasinc.com

 

Teton Williston, LLC

410 Seventeenth Street, Suite 1850

Denver, Colorado 80202

(303) 565-4600

(303) 565-4606

 

--------------------------------------------------------------------------------


 

Attn: Karl Arleth

kfarleth@teton-energy.com

 

4.     Percentages or Fractional interests of the Parties to this Agreement:

American Oil and Gas, Inc.

50% Working Interest

Evertson Energy Partners, LLC.

25% Working Interest

Teton Williston, LLC

25% Working Interest

 

5.     Oil and Gas Leases and or Oil and Gas Interests subject to this
Agreement:

All current leases and/or interests owned by the parties within the lands

subject to this Agreement and all future leases and/or interests acquired

pursuant to the Area of Mutual Interest provision of that certain Purchase

and Sale Agreement between the Parties, covering the subject lands

and dated October 11, 2005

 

6.     Burdens on Production:

Those provided for in that certain Purchase and Sale Agreement between the

Parties, covering the subject lands and dated October 11, 2005

 

--------------------------------------------------------------------------------


 

 

 

COPAS  1984  ONSHORE

 

 

Recommended by the Council

 

 

of Petroleum Accountants

 

 

Societies

 

EXHIBIT  “ C ”

 

Attached to and made a part of that certain Operating Agreement dated May 22,
2006, by and between Evertson Operating Company, Inc., as “Operator”, and
American Oil and Gas, Inc., and Teton Williston, LLC, as “Non-Operators”.

 

ACCOUNTING PROCEDURE

JOINT OPERATIONS

I.  GENERAL PROVISIONS

 

1.                                      Definitions

 

“Joint Property” shall mean the real and personal property subject to the
agreement to which this Accounting Procedure is attached.

 

“Joint Operations” shall mean all operations necessary or proper for the
development, operation, protection and maintenance of the Joint Property.

 

“Joint Account” shall mean the account showing the charges paid and credits
received in the conduct of the Joint Operations and which are to be shared by
the Parties.

 

“Operator” shall mean the party designated to conduct the Joint Operations.

 

“Non-Operators” shall mean the Parties to this agreement other than the
Operator.

 

“Parties” shall mean Operator and Non-Operators.

 

“First Level Supervisors” shall mean those employees whose primary function in
Joint Operations is the direct supervision of other employees and/or contract
labor directly employed on the Joint Property in a field operating capacity.

 

“Technical Employees” shall mean those employees having special and specific
engineering, geological or other professional skills, and whose primary function
in Joint Operations is the handling of specific operating conditions and
problems for the benefit of the Joint Property.

 

“Personal Expenses” shall mean travel and other reasonable reimbursable expenses
of Operator’s employees.

 

“Material” shall mean personal property, equipment or supplies acquired or held
for use on the Joint Property.

 

“Controllable Material” shall mean Material which at the time is so classified
in the Material Classification Manual as most recently recommended by the
Council or Petroleum Accountants Societies.

 

2.                                      Statement and Billings

 

Operator shall bill Non-Operators on or before the last day of each month for
their proportionate share of the Joint Account for the preceding month. Such
bills will be accompanied by statements which identify the authority for
expenditure, lease or facility, and all charges and credits summarized by
appropriate classifications of investment and expense except that items of
Controllable Material and unusual charges and credits shall be separately
identified and fully described in detail.

 

3.                                      Advances and Payments by Non-Operators

 

A.                                   Unless otherwise provided for in the
agreement, the Operator may require the Non-Operators to advance their share of
estimated cash outlay for the succeeding month’s operation within fifteen (15)
days after receipt of thebilling or by the first day of the month for which the
advance is required, whichever is later. Operator shall adjust each monthly
billing to reflect advances received from the Non-Operators.

 

B.                                     Each Non-Operator shall pay its
proportion of all bills within thirty (30) days after receipt. If payment is not
made within such time, the unpaid balance shall bear interest monthly at the
prime rate in effect at Wallstreet Journal Primeon the first day of the month in
which delinquency occurs plus 2% or the maximum contract rate permitted by the
applicable usury laws in the state in which the Joint Property is located,
whichever is the lesser, plus attorney’s fees, court costs, and other costs in
connection with the collection of unpaid amounts.

 

4.                                      Adjustments

 

Payment of any such bills shall not prejudice the right of any Non-Operator to
protest or question the correctness thereof; provided, however, all bills and
statements rendered to Non-Operators by Operator during any calendar year shall
conclusively be presumed to be true and correct after twenty-four (24) months
following the end of any such calendar year, unless within the said twenty-four
(24) month period a Non-Operator takes written exception thereto and makes claim
on Operator for adjustment.  No adjustment favorable to Operator shall be made
unless it is made within the same prescribed period. The provisions of this
paragraph shall not prevent adjustments resulting from a physical inventory of
Controllable Material as provided for in Section V.

 

COPYRIGHT © 1985 by the Council of Petroleum Accountants Societies.

 

1

--------------------------------------------------------------------------------


 

5.                                      Audits

 

A.                                   A Non-Operator, upon notice in writing to
Operator and all other Non-Operators, shall have the right to audit Operator’s
accounts and records relating to the Joint Account for any calendar year within
the twenty-four (24) month period following the end of such calendar year;
provided, however, the making of an audit shall not extend the time for the
taking of written exception to and the adjustments of accounts as provided for
in Paragraph 4 of this Section I. Where there are two or more Non-Operators, the
Non-Operators shall make every reasonable effort to conduct a joint audit in a
manner which will result in a minimum of inconvenience to the Operator. Operator
shall bear no portion of the Non-Operators’ audit cost incurred under this
paragraph unless agreed to by the Operator. The audits shall not be conducted
more than once each yearwithout prior approval of Operator, except upon the
resignation or removal of the Operator, and shall be madeat the expense of those
Non-Operators approving such audit.

 

B.                                     The Operator shall reply in writing to an
audit report within 180 days after receipt of such report.

 

6.                                    Approval By Non-Operators

 

Where an approval or other agreement of the Parties or Non-Operators is
expressly required under other sections of this Accounting Procedure and if the
agreement to which this Accounting Procedure is attached contains no contrary
provisions in regard thereto, Operator shall notify all Non-Operators of the
Operator’s proposal, and the agreement or approval of a majority in interest of
the Non-Operators shall be controlling on all Non-Operators.

 

II.  DIRECT CHARGES

 

Operator shall charge the Joint Account with the following items:

 

1.                                      Ecological and Environmental

 

Costs incurred for the benefit of the Joint Property as a result of governmental
or regulatory requirements to satisfy environmental considerations applicable to
the Joint Operations. Such costs may include surveys of an ecological or
archaeological nature and pollution control procedures as required by applicable
laws and regulations.

 

2.                                      Rentals and Royalties

 

Lease rentals and royalties paid by Operator for the Joint Operations.

 

3.                                      Labor

 

A.                                   (1)                                 
Salaries and wages of Operator’s field employees directly employed on the Joint
Property in the conduct of Joint Operations.

 

(2)                                  Salaries of First level Supervisors in the
field.

 

(3)                                  Salaries and wages of Technical Employees
directly employed on the Joint Property if such charges are excluded from the
overhead rates.

 

(4)                                  Salaries and wages of Technical Employees
either temporarily or permanently assigned to and directly employed in the
operation or the Joint Property if such charges are excluded from the overhead
rates.

 

B.                                   Operator’s cost of holiday, vacation,
sickness and disability benefits and other customary allowances paid to
employees whose salaries and wages are chargeable to the Joint Account under
Paragraph 3A of this Section II. Such costs under this Paragraph 3B may be
charged on a “when and as paid basis” or by “percentage assessment” on the
amount of salaries and wages chargeable to the Joint Account under Paragraph 3A
of this Section II. If percentage assessment is used, the rate shall be based on
the Operator’s cost experience.

 

C.                                     Expenditures or contributions made
pursuant to assessments imposed by governmental authority which are applicable
to Operator’s costs chargeable to the Joint Account under Paragraphs 3A and 3B
of this Section II.

 

D.                                    Personal Expenses of those employees whose
salaries and wages are chargeable to the Joint Account under Paragraphs 3A and
3B of this Section II.

 

4.                                      Employee Benefits

 

Operator’s current costs or established plans for employees’ group life
insurance, hospitalization, pension, retirement, stock purchase, thrift, bonus,
and other benefit plans of a like nature, applicable to Operator’s labor cost
chargeable to the Joint Account under Paragraphs 3A and 3B of this Section II
shall be Operator’s actual cost not to exceed the percentmost recently
recommended by the Council of Petroleum Accountants Societies.

 

2

--------------------------------------------------------------------------------


 

5.                                      Material

 

Material purchased or furnished by Operator for use on the Joint Property as
provided under Section IV.  Only such Material shall be purchased for or
transferred to the Joint Property as may be required for immediate use and is
reasonably practical and consistent with efficient and economical operations.
The accumulation of surplus stocks shall be avoided.

 

6.                                      Transportation

 

Transportation of employees and Material necessary for the Joint Operations but
subject to the following limitations:

 

A.                                   If Material is moved to the Joint Property
from the Operator’s warehouse or other properties, no charge shall be made to
the Joint Account for a distance greater than the distance from the nearest
reliable supply store where likematerial is normally available or railway
receiving point nearest the Joint Property unless agreed to by the Parties.

 

B.                                     If surplus Material is moved to
Operator’s warehouse or other storage point, no charge shall be made to the
Joint Account for a distance greater than the distance to the nearest reliable
supply store where like material is normallyavailable, or railway receiving
point nearest the Joint Property unless agreed to by the Parties. No charge
shall bemade to the Joint Account for moving Material to other properties
belonging to Operator, unless agreed to by theParties.

 

C.                                     In the application of subparagraphs A and
B above, the option to equalize or charge actual trucking cost is available when
the actual charge is $400 or less excluding accessorial charges. The $400 will
be adjusted to the amount most recently recommended by the Council of Petroleum
Accountants Societies.

 

7.                                      Services

 

The cost of contract services, equipment and utilities provided by outside
sources, except services excluded by Paragraph 10 of Section II and Paragraph i,
ii, and iii, of Section III.  The cost of professional consultant services and
contract services of technical personnel directly engaged on the Joint Property
if such charges are excluded from the overhead rates. The cost of professional
consultant services or contract services of technical personnel not directly
engaged on the Joint Property shall not be charged to the Joint Account unless
previously agreed to by the Parties.

 

8.                                      Equipment and Facilities Furnished By
Operator

 

A.                                   Operator shall charge the Joint Account for
use of Operator owned equipment and facilities at rates commensurate with costs
of ownership and operation. Such rates shall include costs of maintenance,
repairs, other operating expense, insurance, taxes, depreciation, and interest
on gross investment less accumulated depreciation not to exceed Ten percent
(10%) per annum. Such rates shall not exceed average commercial rates currently
prevailing in the immediate area of the Joint Property.

 

B.                                     In lieu of charges in Paragraph 8A above,
Operator may elect to use average commercial rates prevailing in the immediate
area of the Joint Property less 20%.  For automotive equipment, Operator may
elect to use rates published by the Petroleum Motor Transport Association.

 

9.                                      Damages and Losses to Joint Property

 

All costs or expenses necessary for the repair or replacement of Joint Property
made necessary because of damages or losses incurred by fire, flood, storm,
theft, accident, or other cause, except those resulting from Operator’s gross
negligence or willful misconduct. Operator shall furnish Non-Operator written
notice of damages or losses incurred as soon as practicable after a report
thereof has been received by Operator.

 

10.                               Legal Expense

 

All regulatory expense and all expense of handling, investigating and settling
litigation or claims, compliance with State and/or Federal rules and
regulations, acquisition of the title materials and examination of title,
discharging of liens, payment of judgments and amounts paid for settlement of
claims incurred in or resulting from operations under the agreement or necessary
to protect or recover the Joint Property, except that no charge for services of
Operator’s legal staff or fees or expense of outside attorneys shall be made
unless previously agreed to by the Parties.  All costs, whether legal,
professional or otherwise, incurred in compliance with state and/or federal
rules and regulations with respect to unitization, spacing, proration, and
production shall constitute a direct charge.

 

11.                               Taxes

 

All taxes of every kind and nature assessed or levied upon or in connection with
the Joint Property, the operation thereof, or the production therefrom, and
which taxes have been paid by the Operator for the benefit of the Parties. If
the advalorem taxes are based in whole or in part upon separate valuations of
each party’s working interest, then notwithstanding anything to the contrary
herein, charges to the Joint Account shall be made and paid by the Parties
hereto in accordance with the tax value generated by each party’s working
interest.

 

3

--------------------------------------------------------------------------------


 

12.                               Insurance

 

Net premiums paid for insurance required to be carried for the Joint Operations
for the protection of the Parties. In the event Joint Operations are conducted
in a state in which Operator may act as self-insurer for Worker’s Compensation
and/or Employers Liability under the respective state’s laws, Operator may, at
its election, include the risk under its self- insurance program and in that
event, Operator shall include a charge at Operator’s cost not to exceed manual
rates.

 

13.                               Abandonment and Reclamation

 

Costs incurred for abandonment of the Joint Property, including costs required
by governmental or other regulatory authority.

 

14.                               Communications

 

Cost of acquiring, leasing, installing, operating, repairing and maintaining
communication systems, including radio and microwave facilities directly serving
the Joint Property.  In the event communication facilities/systems serving the
Joint Property are Operator owned, charges to the Joint Account shall be made as
provided in Paragraph 8 of this Section II.

 

15.                               Other Expenditures

 

Any other expenditure not covered or dealt with in the foregoing provisions of
this Section II, or in Section III and which is of direct benefit to the Joint
Property and is incurred by the Operator in the necessary and proper conduct of
the Joint Operations. 

 

III.  OVERHEAD

 

1.                                      Overhead - Drilling and Producing
Operations

 

i.                                          As compensation for administrative,
supervision, office services and warehousing costs, Operator shall charge
drilling and producing operations on either:

 

( X ) Fixed Rate Basis, Paragraph lA, or

 

Unless otherwise agreed to by the Parties, such charge shall be in lieu of costs
and expenses of all offices and salaries or wages plus applicable burdens and
expenses of all personnel, except those directly chargeable under Paragraph 3A,
Section II.  The cost and expense of services from outside sources in connection
with matters of taxation, traffic, accounting or matters before or involving
governmental agencies shall be considered as included inthe overhead rates
provided for in the above selected Paragraph of this Section III unless such
cost and expense areagreed to by the Parties as a direct charge to the Joint
Account.

 

ii.                                       The salaries, wages and Personal
Expenses of Technical Employees and/or the cost of professional consultant
services and contract services of technical personnel directly employed on the
Joint Property:

 

( X ) shall not be covered by the overhead rates.

 

iii.                                    The salaries, wages and Personal
Expenses of Technical Employees and/or costs of professional consultant services
and contract services of technical personnel either temporarily or permanently
assigned to and directly employed in the operation of the Joint Property:

 

( X ) shall be covered by the overhead rates,  except that the time of
Operator’s Sr. Operations Engineer, Phil Kriz, while directly employed in the
operation of the Joint Property, shall be chargeable up to but not to exceed
five (5) days per month.

 

A.                                                                                  
Overhead - Fixed Rate Basis

 

(1)                                  Operator shall charge the Joint Account at
the following rates per well per month:

 

Drilling Well Rate $ refer to Article XVI of the Joint Operating Agreement
(Prorated for less than a full month)

 

Producing Well Rate $ refer to Article XVI of the Joint Operating Agreement

 

(2)                                  Application of Overhead - Fixed Rate Basis
shall be as follows:

 

(a)                                  Drilling Well Rate

 

(1)                                  Charges for drilling wells shall begin on
the date the well is spudded and terminate on the date the drilling rig,
completion rig, or other units used in completion of the well is released,
whichever

 

4

--------------------------------------------------------------------------------


 

is later, except that no charge shall be made during suspension of drilling or
completion operations for fifteen (15) or more consecutive calendar days.

 

(2)                                  Charges for wells undergoing any type of
workover or recompletion for a period of five (5) consecutive work days or more
shall be made at the drilling well rate. Such charges shall be applied for the
period from date workover operations, with rig or other units used in workover,
commence through date of rig or other unit release, except that no charge shall
be made during suspension of operations for fifteen (15) or more consecutive
calendar days.

 

(b)                                 Producing Well Rates

 

(1)                                  An active well either produced or injected
into for any portion of the month shall be considered as a one-well charge for
the entire month.

 

(2)                                  Each active completion in a multi-completed
well in which production is not commingled down hole shall be considered as a
one-well charge providing each completion is considered a separate well by the
governing regulatory authority.

 

(3)                                  An inactive gas well shut in because of
overproduction or failure of purchaser to take the production shall be
considered as a one-well charge providing the gas well is directly connected to
a permanent sales outlet.

 

(4)                                  A one-well charge shall be made for the
month in which plugging and abandonment operations are completed on any well.
This one-well charge shall be made whether or not the well has produced except
when drilling well rate applies.

 

(5)                                  All other inactive wells (including but not
limited to inactive wells covered by unit allowable, lease allowable,
transferred allowable, etc.) shall not qualify for an overhead charge.

 

(3)                                  The well rates shall be adjusted as of the
first day of April each year following the effective date of the agreement to
which this Accounting Procedure is attached.  The adjustment shall be computed
by multiplying the rate currently in use by the percentage increase or decrease
in the average weekly earnings of Crude Petroleum and Gas Production Workers for
the last calendar year compared to the calendar year preceding as shown by the
index of average weekly earnings of Crude Petroleum and Gas Production Workers
as published by the United States Department of Labor, Bureau of Labor
Statistics, or the equivalent Canadian index as published by Statistics Canada,
as applicable. The adjusted rates shall be the rates currently in use, plus or
minus the computed adjustment. 

 

2.                                      Overhead - Major Construction

 

To compensate Operator for overhead costs incurred in the construction and
installation of fixed assets, the expansion of fixed assets, and any other
project clearly discernible as a fixed asset required for the development and
operation of the Joint Property, Operator shall either negotiate a rate prior to
the beginning of construction, or shall charge the Joint

 

5

--------------------------------------------------------------------------------


 

Account for overhead based on the following rates for any Major Construction
project in excess of $     *50,000.00**:

 

A.           5% of first $100,000 or total cost if less, plus

 

B.             3% of costs in excess of $100,000 but less than $1,000,000, plus

 

C.             2% of costs in excess of $1,000,000.

 

Total cost shall mean the gross cost of any one project. For the purpose of this
paragraph, the component parts of a single project shall not be treated
separately and the cost of drilling and workover wells and artificial lift
equipment shall be excluded.

 

3.                                      Catastrophe Overhead

 

To compensate Operator for overhead costs incurred in the event of expenditures
resulting from a single occurrence due to oil spill, blowout, explosion, fire,
storm, hurricane, or other catastrophes as agreed to by the Parties, which are
necessary to restore the Joint Property to the equivalent condition that existed
prior to the event causing the expenditures, Operator shall either negotiate a
rate prior to charging the Joint Account or shall charge the Joint Account for
overhead based on the following rates:

 

A.           5% of total costs through $100,000; plus

 

B.             3% of total costs in excess of $100,000 but less than $1,000,000;
plus

 

C.             2% of total costs in excess of $1,000,000.

 

Expenditures subject to the overheads above will not be reduced by insurance
recoveries, and no other overhead provisions of this Section III shall apply.

 

4.                                      Amendment of Rates

 

The overhead rates provided for in this Section III may be amended from time to
time only by mutual agreement between the Parties hereto if, in practice, the
rates are found to be insufficient or excessive.

 

IV.   PRICING OF JOINT ACCOUNT MATERIAL PURCHASES, TRANSFERS AND DISPOSITIONS

 

Operator is responsible for Joint Account Material and shall make proper and
timely charges and credits for all Material movements affecting the Joint
Property. Operator shall provide all Material for use on the Joint Property;
however, at Operator’s option, such Material may be supplied by the
Non-Operator. Operator shall make timely disposition of idle and/or surplus
Material, such disposal being made either through sale to Operator or
Non-Operator, division in kind, or sale to outsiders. Operator may purchase, but
shall be under no obligation to purchase, interest of Non-Operators in surplus
condition A or B Material. The disposal of surplus Controllable Material not
purchased by the Operator shall be agreed to by the Parties.

 

1.                                      Purchases

 

Material purchased shall be charged at the price paid by Operator after
deduction of all discounts received. In case of Material found to be defective
or returned to vendor for any other reasons, credit shall be passed to the Joint
Account when adjustment has been received by the Operator.

 

2.                                      Transfers and Dispositions

 

Material furnished to the Joint Property and Material transferred from the Joint
Property or disposed of by the Operator, unless otherwise agreed to by the
Parties, shall be priced on the following basis exclusive of cash discounts:

 

A.                                   New Material (Condition A)

 

(1)                                  Tubular Goods Other than Line Pipe

 

(a)                                  Tubular goods, sized 2 3/8 inches OD and
larger, except line pipe, shall be priced at Eastern mill published carload base
prices effective as of date of movement plus transportation cost using the
80,000 pound carload weight basis to the railway receiving point nearest the
Joint Property for which published rail rates for tubular goods exist. If the
80,000 pound rail rate is not offered, the 70,000 pound or 90,000 pound rail
rate may be used. Freight charges for tubing will be calculated from Lorain,
Ohioand casing from Youngstown, Ohio.

 

(b)                                 For grades which are special to one mill
only, prices shall be computed at the mill base of that mill plus transportation
cost from that mill to the railway receiving point nearest the Joint Property as
provided above in Paragraph 2.A.(1)(a). For transportation cost from points
other than Eastern mills, the 30,000

 

6

--------------------------------------------------------------------------------


 

pound Oil Field Haulers Association interstate truck rate shall be used.

 

(c)                                  Special end finish tubular goods shall be
priced at the lowest published out-of-stock price, f.o.b. Houston, Texas, plus
transportation cost, using Oil Field Haulers Association interstate 30,000 pound
truck rate, to the railway receiving point nearest the Joint Property.

 

(d)                                 Macaroni tubing (size less than 2 3/8 inch
OD) shall be priced at the lowest published out-of-stock prices f.o.b. the
supplier plus transportation costs, using the Oil Field Haulers Association
interstate truck rate per weight of tubing transferred, to the railway receiving
point nearest the Joint Property.

 

(2)                                  Line Pipe

 

(a)                                  Line pipe movements (except size 24 inch OD
and larger with walls ¾ inch and over) 30,000 pounds or more shall be priced
under provisions of tubular goods pricing in Paragraph A.(l)(a) as provided
above. Freight charges shall be calculated from Lorain, Ohio.

 

(b)                                 Line Pipe movements (except size 24 inch OD)
and larger with walls ¾ inch and over) less than 30,000 pounds shall be priced
at Eastern mill published carload base prices effective as of date of shipment,
plus 20 percent, plus transportation costs based on freight rates as set forth
under provisions of tubular goods pricing in Paragraph A.(1)(a) as provided
above. Freight charges shall be calculated from Lorain, Ohio.

 

(c)                                  Line pipe 24 inch OD and over and ¾ inch
wall and larger shall be priced f.o.b. the point of manufacture at current new
published prices plus transportation cost to the railway receiving point nearest
the Joint Property.

 

(d)                                 Line pipe, including fabricated line pipe,
drive pipe and conduit not listed on published price lists shall be priced at
quoted prices plus freight to the railway receiving point nearest the Joint
Property or at prices agreed to by the Parties.

 

(3)                                  Other Material shall be priced at the
current new price, in effect at date of movement, as listed by a reliable supply
store nearest the Joint Property, or point of manufacture, plus transportation
costs, if applicable, to the railway receiving point nearest the Joint Property.

 

(4)                                  Unused new Material, except tubular goods,
moved from the Joint Property shall be priced at the current new price, in
effect on date of movement, as listed by a reliable supply store nearest the
Joint Property, or point of manufacture, plus transportation costs, if
applicable, to the railway receiving point nearest the Joint Property. Unused
new tubulars will be priced as provided above in Paragraph 2.A.(l) and (2).

 

B.                                     Good Used Material (Condition B)

 

Material in sound and serviceable condition and suitable for reuse without
reconditioning:

 

(1)                                  Material moved to the Joint Property

 

At seventy-five percent (75%) of current new price, as determined by Paragraph
A.

 

(2)                                  Material used on and moved from the Joint
Property

 

(a)                                  At seventy-five percent (75%) of current
new price, as determined by Paragraph A, if Material was originally charged to
the Joint Account as new Material or

 

(b)                                 At sixty-five percent (65%) of current new
price, as determined by Paragraph A, if Material was originally charged to the
Joint Account as used Material

 

(3)                                  Material not used on and moved from the
Joint Property

 

At seventy-five percent (75%) of current new price as determined by Paragraph A.

 

The cost of reconditioning, if any, shall be absorbed by the transferring
property.

 

C.                                     Other Used Material

 

(1)                                  Condition C

 

Material which is not in sound and serviceable condition and not suitable for
its original function until after reconditioning shall be priced at fifty
percent (50%) of current new price as determined by Paragraph A. The cost of
reconditioning shall be charged to the receiving property, provided Condition C
value plus cost of reconditioning does not exceed Condition B value.

 

7

--------------------------------------------------------------------------------


 

(2)                                  Condition D

 

Material, excluding junk, no longer suitable for its original purpose, but
usable for some other purpose shall be priced on a basis commensurate with its
use. Operator may dispose of Condition D Material under procedures normally used
by Operator without prior approval of Non-Operators.

 

(a)

Casing, tubing, or drill pipe used as line pipe shall be priced as Grade A and B
seamless line pipe of comparable size and weight. Used casing, tubing or drill
pipe utilized as line pipe shall be priced at used line pipe prices.

 

 

(b)

Casing, tubing or drill pipe used as higher pressure service lines than standard
line pipe, e.g. power oil lines, shall be priced under normal pricing procedures
for casing, tubing, or drill pipe. Upset tubular goods shall be priced on a non
upset basis.

 

(3)                                  Condition E

 

Junk shall be priced at prevailing prices. Operator may dispose of Condition E
Material under procedures normally utilized by Operator without prior approval
of Non-Operators.

 

D.                                    Obsolete Material

 

Material which is serviceable and usable for its original function but condition
and/or value of such Material is not equivalent to that which would justify a
price as provided above may be specially priced as agreed to by the Parties.
Such price should result in the Joint Account being charged with the value of
the service rendered by such Material.

 

E.                                      Pricing Conditions

 

(1)                                  Loading or unloading costs may be charged
to the Joint Account at actual third-party costs incurred.

 

(2)                                  Material involving erection costs shall be
charged at actual third-party costs incurred. NOTWITHSTANDING ANYTHING CONTAINED
HEREIN, THE PRICE ON USED MATERIALS SHALL NOT EXCEED CURRENT MARKET PRICE FOR
COMPARABLE MATERIAL.

 

3.                                      Premium Prices

 

Whenever Material is not readily obtainable at published or listed prices
because of national emergencies. strikes or other unusual causes over which the
Operator has no control, the Operator may charge the Joint Account for the
required Material at the Operator’s actual cost incurred in providing such
Material, in making it suitable for use, and in moving it to the Joint Property;
provided notice in writing is furnished to Non-Operators of the proposed charge
prior to billingNon-Operators for such Material.  Each Non-Operator shall have
the right, by so electing and notifying Operator within ten days after receiving
notice from Operator, to furnish in kind all or part of his share of such
Material suitable for use and acceptable to Operator.

 

4.                                      Warranty of Material Furnished By
Operator

 

Operator does not warrant the Material furnished.  In case of defective
Material, credit shall not be passed to the Joint Account until adjustment has
been received by Operator from the manufacturers or their agents.

 

V. INVENTORIES

 

The Operator shall maintain detailed records of Controllable Material.

 

1.                                      Periodic Inventories, Notice and
Representation

 

At reasonable intervals, inventories shall be taken by Operator of the Joint
Account Controllable Material. Written notice of intention to take inventory
shall be given by Operator at least thirty (30) days before any inventory is to
begin so that Non-Operators may be represented when any inventory is taken.
Failure of Non-Operators to be represented at an inventory shall bind
Non-Operators to accept the inventory taken by Operator.

 

2.                                      Reconciliation and Adjustment of
Inventories

 

Adjustments to the Joint Account resulting from the reconciliation of a physical
inventory shall be made within six months following the taking of the inventory.
Inventory adjustments shall be made by Operator to the Joint Account for

 

8

--------------------------------------------------------------------------------


 

overages and shortages, but, Operator shall be held accountable only for
shortages due to lack of reasonable diligence.

 

3.                                      Special Inventories

 

Special inventories may be taken whenever there is any sale, change of interest,
or change of Operator in the Joint Property. It shall be the duty of the party
selling to notify all other Parties as quickly as possible after the transfer of
interest takes place. In such cases, both the seller and the purchaser shall be
governed by such inventory.  In cases involving a change of Operator, all
Parties shall be governed by such inventory.

 

4.                                      Expense of Conducting Inventories

 

A.                                   The expense of conducting periodic
inventories shall not be charged to the Joint Account unless agreed to by the
Parties.

 

B.                                     The expense of conducting special
inventories shall be charged to the Parties requesting such inventories, except
inventories required due to change of Operator shall be charged to the Joint
Account.

 

9

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

INSURANCE REQUIREMENTS ATTACHED TO AND MADE A PART OF THE JOINT OPERATING
AGREEMENT DATED MAY 22, 2006 BETWEEN EVERTSON OPERATING COMPANY, INC.,
(Operator) AMERICAN OIL AND GAS INC., (Non-Operator), AND TETON WILLISTON, LLC
(Non-Operator).

 

Operator shall carry insurance for the benefit of the joint account covering
Operator’s operations upon the Unit Area subject to the Joint Operating
Agreement to which this Exhibit “ D “ is attached as follows:

 

(a)                                  Workmen’s compensation insurance in
accordance with the requirements of the laws of the State or States where work
is conducted and employers liability insurance of Five Hundred Thousand Dollars
($500,000.00) bodily injury by accident and Five Hundred Thousand Dollars
($500,000.00) bodily injury by disease per employee, with a policy limit of Five
Hundred Thousand Dollars ($500,000.00) for bodily injury by disease.

 

(b)                                 Public liability insurance with limits of
One Million Dollars ($1,000,000) as to any one occurrence.

 

(c)                                  Automobile public liability insurance with
a combined single limit of up to One Million Dollars ($1,000,000) per accident.

 

(d)                                 Umbrella catastrophe liability of Four
Million Dollars ($4,000,000) each occurrence and Ten Million Dollars
($4,000,000) aggregate.

 

Each policy of insurance issued pursuant to the provisions of (a), (b), (c) or
(d) of this section shall provide by endorsement or otherwise that the
provisions of the policy are extended to cover the interest of the Non-Operator
for whom the assured is acting as Operator, agent, or contractor under contract,
but only with respect to operations conducted by named assured, and shall charge
the premiums for all such insurance to the joint account.

 

Operator carries Control of Well Insurance covering his proportionate share of
expenses involved in controlling a blowout, the expense of redrilling, ongoing
producing operations and certain other related costs. Coverage under this
insurance is available to non-operating working interest owners. Such insurance
is optional, however, and if not rejected by the non-operating working interest
owners prior to spud date, they will be billed accordingly. Any working interest
owner rejecting above coverage shall be responsible for his proportionate share
of such loss, anything in this agreement to the contrary notwithstanding.

 

Operator shall furnish, upon request, to Non-Operators a certificate covering
each policy of insurance issued pursuant to this section.

 

--------------------------------------------------------------------------------


 

EXHIBIT “E”

TO OPERATING AGREEMENT

 

 

GAS BALANCING AGREEMENT

 

This Gas Balancing Agreement is between Evertson Operating Company, Inc. (the
“Operator”) and the other signatory parties to the Agreement (the
“Non-Operators”).  Operator and Non-Operators are parties to a Joint Operating
Agreement dated May 22, 2006 (the “Operating Agreement”), and sometimes
collectively referred to as the “Parties”, or individually as a “Party”.

 

1.                                      Ownership of Gas Production.

 

a.                                       It is the intent of the Parties that
each Party shall have the right to take in kind and separately dispose of its
proportionate share of gas (including casinghead gas) produced from each
formation in each well located on the acreage (the “Contract Area”) covered by
the Operating Agreement.

 

b.                                       Operator shall control the gas
production and be responsible for administering the provisions of this Agreement
and shall make reasonable efforts to deliver or cause to be delivered gas to the
Parties’ gas purchasers as may be required in order to balance the accounts of
the Parties in accordance with the provisions of this Agreement.  For purposes
of this Agreement, Operator shall maintain production accounts of the Parties
based on the number of MMBtu’s actually contained in the gas produced from a
particular formation in a well and delivered at the outlet of lease equipment
for each Party’s account, regardless of whether sales of the gas are made on a
wet or dry basis.  All references in this Agreement to quantity or volume shall
refer to the number of MMBtu’s contained in the gas stream.  Toward this end,
Operator shall periodically determine or cause to be determined the Btu content
of gas produced from each formation in each well on a consistent basis and under
standard conditions pursuant to any method customarily used in the industry.

 

2.                                      Balancing of Production Accounts.

 

a.                                       Any time a Party, or a Party’s
purchaser, is not taking or marketing its full share of gas produced from a
particular formation in a well (a “Non-Marketing Party”), the remaining Parties
(the “Marketing Parties”) shall have the right, but not the obligation, to
produce, take, sell, and deliver for the Marketing Parties’ accounts, in
addition to the full share of gas to which the Marketing Parties are otherwise
entitled, all or any portion of the gas attributable to a Non-Marketing Party. 
(Gas attributable to a Non-Marketing Party, taken by a Marketing Party, is
referred to in this Agreement as “Overproduction”).  If there is more than one
Marketing Party taking gas attributable to a Non-Marketing Party, each Marketing
Party shall be entitled to take a Non-Marketing Party’s gas in the ratio that
the Marketing Party’s interest in production bears to the total interest in
production of all Marketing Parties.

 

b.                                       A Party that has not taken its
proportionate share of gas produced from any formation in a well (an
“Underproduced Party”) shall be credited with gas in storage equal to its share
of gas produced but not taken, less its share of gas used in lease operations,
vented or lost (the “Underproduction”).  The Underproduced Party, on giving
timely written notice to Operator, shall be entitled, on a monthly basis
beginning the month following receipt of notice, to produce, take, sell, and
deliver, in addition to the full share of gas to which that Party is otherwise
entitled, a quantity of gas (“Make-up Gas”) equal to 25 percent (25%) of the
total share of gas attributable to all Parties having cumulative Overproduction
(individually called an “Overproduced Party”).  The Make-up Gas shall be
credited against the Underproduced Party’s accrued Underproduction in order of
accrual.  Notwithstanding the foregoing and subject to subsection (e) below: 
(i) an Overproduced Party shall never be obligated to reduce its takes to less
than 75 percent (75%) of the quantity to which the Party is otherwise entitled.

 

c.                                       If there is more than one Underproduced
Party desiring Make-up Gas, each Underproduced Party shall be entitled to
Make-up Gas in the ratio that the Party’s interest in production bears to the
total interest in production of all Parties then desiring Make-up Gas.  Any

 

--------------------------------------------------------------------------------


 

portion of the Make-up Gas to which an Underproduced Party is entitled and which
is not taken by the Underproduced Party may be taken by any other Underproduced
Parties.

 

d.                                       If there is more than one Overproduced
Party required to furnish Make-up Gas, each Overproduced Party shall furnish
Make-up Gas in the ratio that the Party’s interest in production bears to the
total interest in production of all Parties then required to furnish Make-up
Gas.  Except as provided in (e) below, each Overproduced Party in any formation
in a well shall be entitled, on a monthly basis, to take its full share of
current production less its share of the Make-up Gas then being produced from
the particular formation in the well in which it is overproduced.

 

e.                                       If Operator, in good faith, believes an
Overproduced Party has recovered one hundred percent (100%) of that Overproduced
Party’s share of the recoverable reserves from a particular formation in a well,
that Overproduced Party, on being notified in writing of that fact by Operator,
shall cease taking gas from the formation in the well and the remaining Parties
shall be entitled to take one hundred percent (100%) of the production until the
accounts of the Parties are balanced.  Thereafter, the Overproduced Party shall
again have the right to take its share of the remaining production, if any, in
accordance with the provisions in this Agreement.  Notwithstanding anything to
the contrary, after an Overproduced Party has recovered one hundred percent
(100%) of its full share of the recoverable reserves, as determined by Operator
from a particular formation in a well, the Overproduced Party may continue to
produce if the continued production is: (i) necessary for lease maintenance
purposes; or, (ii) permitted by Parties owing at least a majority in interest
who have not produced one hundred percent (100%) of their recoverable reserves
from the formation in the well after written ballot conducted by Operator.

 

3.                                      In Kind or Cash Balancing Upon
Depletion.

 

a.                                       If gas production from a particular
formation in a well ceases and no attempt is made to restore production within
sixty (60) days, Operator shall distribute, within ninety (90) days of the date
the well last produced gas from that formation, a statement of net unrecouped
Underproduction and Overproduction and the months and years in which the
unrecouped production accrued (the “Final Accounting”).

 

b.                                       Each Overproduced Party shall have the
option to either furnish each Underproduced Party Make-up Gas of like vintage
from other sources or remit to Operator for disbursement to the Underproduced
Parties, a sum of money (which sum shall not include interest) equal to the
amount actually received or constructively received, under subparagraph (e)
below, by Overproduced Party for sales during the month(s) of Overproduction,
calculated in order of accrual, less applicable taxes, royalties, and reasonable
costs of marketing and transporting the gas for which the Overproduced Party was
actually paid.  The remittance shall be based on the number of MMBtu’s of
Overproduction and shall be accompanied by a statement showing the volumes and
prices for each month with accrued unrecouped Overproduction.  If Make-up Gas is
delivered it shall be supplied from sources determined solely by the
Overproduced Party.

 

c.                                       Within sixty (60) days of receipt of
any remittance by Operator from an Overproduced Party, Operator shall disburse
those funds to the Underproduced Party(ies) in accordance with the Final
Accounting.  Operator assumes no liability with respect to any payment unless
the payment is attributable to Operator’s overproduction; it being the intent of
the parties that each Overproduced Party shall be solely responsible for
reimbursing each Underproduced Party in accordance with the provisions of this
Agreement.  If any Party fails to pay any sum due under the terms of this
Agreement after demand by the Operator, the Operator may turn responsibility for
the collection of that sum to the Party or Parties to whom it is owed, and
Operator shall have no further responsibility for collection.

 

d.                                       In determining the amount of
Overproduction for which settlement is due, production taken during any month by
an Underproduced Party in excess of the Underproduced Party’s share shall be
treated as Make-up and shall be applied to reduce prior deficits in the order of
accrual of those deficits.

 

e.                                       An Overproduced Party that took gas in
kind for its own use, sold gas to an

 

--------------------------------------------------------------------------------


 

affiliate, or otherwise disposed of gas in other than a cash sale shall pay for
that gas at market value at the time it was produced, even if the Overproduced
Party sold the gas to an affiliate at a price greater or lesser than market
value.

 

f.                                         If any refunds are later required by
any governmental authority, each Party shall be accountable for its respective
share of any refunds, as finally balanced.

 

4.                                      Risk of Loss on Underproduced Party.

 

If a producing or producible zone prematurely ceases producing or is not
producible prior to the complete and normal depletion of the zone due to
mechanical or other problems, the Underproduced Party bears the loss of its
Underproduction to the extent that the Underproduced Party can not prove by
clear and convincing evidence that the relevant zone could not have produced
adequate gas to settle the imbalances; in which case, an Overproduced Party
shall not be obligated to make any kind of settlement (in kind or otherwise)
with the Underproduced Party.

 

5.                                      Deliverability Tests.

 

At the request of any Party, Operator may produce the entire well stream for a
deliverability test not to exceed seventy-two (72) hours in duration (or such
longer period of time as may be mutually agreed upon by the Parties) if required
under the requesting Party’s gas sales or transportation contract.

 

6.                                      Nominations.

 

Each Party shall, on a monthly basis, give Operator sufficient time and data
either to nominate the Party’s respective share of gas to the transporting
pipeline(s) or, if Operator is not nominating the Party’s gas, to inform
Operator of the manner in which to dispatch the Party’s gas.  Except as, and to
the extent caused by Operator’s gross negligence or willful misconduct, Operator
shall not be responsible for any fees and/or penalties associated with
imbalances charged by any pipeline to any Underproduced or Overproduced Parties.

 

7.                                      Statements.

 

On or before the 20th day of the calendar month following the calendar month of
production, each Party taking gas shall furnish or cause to be furnished to
Operator a statement of gas taken, expressed in terms of MMBtu’s.  If actual
volume information sufficient to prepare the statement is not made available to
the taking Party in sufficient time to prepare it, the taking Party shall
nevertheless furnish a statement of its good faith estimate of the volumes
taken.  Within fifteen (15) days of the receipt of all statements, Operator
shall furnish each Party a statement of the gas balance among the Parties,
including the total quantity of gas produced from each formation in each well,
the portion used in operations, vented or lost, and the total quantity delivered
for each Party’s account.  Any error or discrepancy in Operator’s monthly
statement shall be promptly reported to Operator and Operator shall make a
proper adjustment within fifteen (15) days after final determination of the
correct quantities involved; provided, however, if no errors or discrepancies
are reported to Operator within thirty (30) days from the date of any statement,
the statement shall be conclusively deemed to be correct.  Additionally, within
sixty (60) days from the end of each calendar year, Non-operators shall furnish
Operator, for the sole purpose of establishing records sufficient to verify cash
balancing values, a statement reflecting amounts actually received or
constructively received under paragraph 3.(e), on a monthly basis, for the
calendar year preceding the immediately concluded calendar year.  Operator may
prohibit a Party from producing gas for its account during any month when the
Party is delinquent in furnishing the monthly or annual statements.

 

8.                                      Payment of Taxes.

 

Each Party taking gas shall pay or cause to be paid any and all production,
severance, utility, sales, excise, or other taxes due on that gas.

 

--------------------------------------------------------------------------------


 

9.                                      Operating Expenses.

 

The operating expenses are to be borne in the manner provided in the Operating
Agreement, regardless of whether all Parties are selling or using gas or whether
the sale and use of each are in proportion to their respective interests in the
gas.

 

10.                               Overproducing Allowable.

 

Each Party shall give Operator sufficient time and data to enable Operator to
make appropriate nominations, forecasts and/or filings with the regulatory
bodies having jurisdiction to establish allowables.  Each Party shall at all
times regulate its takes and deliveries from the Contract Area so that the
well(s) subject to this Agreement shall not curtailed and/or shut-in for
overproducing the assigned allowable production by the regulatory body having
jurisdiction.

 

11.                               Payment of Leasehold Burdens.

 

At all times while gas is produced from the Contract Area covered by the
Operating Agreement, each Party agrees to make appropriate settlement of all
royalties, overriding royalties and other payments out of or in lieu of
production for which a Party is responsible, just as if the Party were taking or
delivering to a purchaser the Party’s full share, and the Party’s full share
only, of the gas production, exclusive of gas used in operations, vented, or
lost.  Each Party agrees to indemnify and hold each other Party harmless from
any and all claims relating to the payment of leasehold burdens.

 

12.                               Application of Agreement.

 

The provisions of this Agreement shall be separately applicable and shall
constitute a separate agreement with respect to gas produced from each formation
in each well located on the Contract Area.

 

13.                               Term.

 

This Agreement shall terminate when gas production under the Operating Agreement
permanently ceases and the accounts of the parties are finally settled in
accordance with its provisions.

 

14.                               Operator’s Liability.

 

Except as otherwise provided in this Agreement, Operator is authorized to
administer the provisions of this Agreement, but shall have no liability to the
other Parties for losses sustained or liability incurred which arise out of or
in connection with the performance of Operator’s duties (including Operator’s
negligence) except as may result from Operator’s gross negligence or willful
misconduct.

 

15.                               Audits.

 

Any Underproduced Party shall have the right for a period of ninety (90) after
receipt of payment pursuant to a Final Accounting and after giving written
notice to all Parties, to audit an Overproduced Party’s accounts and receipts
relating to a payment.  Any Overproduced Party shall have the right for a period
of ninety (90) after tender of payment for unrecouped volumes and on giving
written notice to all Parties, to audit an Underproduced Party’s records as to
volumes.  The Party conducting the audit shall bear the costs of the audit. 
Additionally, Operator shall have the right for a period of ninety (90) after
receipt of an annual statement from a Non-operator, under paragraph 6. after
giving written notice, to audit the affected Non-operator’s accounts and records
relating to a payment.  The costs of the audit shall be borne by the joint
accounts.

 

16.                               Operator’s Fees.

 

Operator shall charge the joint account of the Parties $100.00 per formation in
each well, per month, for each month during which Operator maintains balancing
accounts for a well.

 

--------------------------------------------------------------------------------


 

17.                               Liquefiable Hydrocarbons Not Covered Under
Agreement.

 

The Parties shall share proportionately in and own all liquid hydrocarbons
recovered with the gas by lease equipment, in accordance with their respective
interests.

 

Nothing in this Gas Balancing Agreement shall cause the Operator to produce a
well or reservoir at higher than maximum allowable rates which might have been
established by a regulatory authority.

 

18.                               Conflict.

 

If there is a conflict between the terms of this Agreement and the terms of any
gas sales contract entered into by any Party covering the Contract Area subject
to the Operating Agreement, the terms of this Agreement shall govern.

 

This Agreement is executed by Operator and Non-Operators and shall be deemed
effective for all purposes as of May 22, 2006.

 

 

Operator

 

 

 

 

 

 

 

 

 

 

 

  Evertson Operating Company, Inc.

 

 

 

 

 

 

 

 

 

 

By

/s/ Bruce F. Evertson

 

 

 

 

 

 

 

 

 

 

 

Bruce F. Evertson

 

 

 

 

 

Type or print name

 

 

 

 

 

 

 

 

 

 

Title

President

 

 

 

 

 

 

 

 

 

 

Date

 

 

 

 

 

 

 

 

 

 

Tax ID or S.S. No.

  47-0794660

 

 

 

 

 

 

 

 

 

Non-Operators

 

 

 

 

 

 

 

 

 

 

  American Oil and Gas, Inc.

 

 

 

 

 

 

 

 

By

/s/ Patrick D. O’Brien

 

 

 

 

 

 

 

 

 

  Patrick D. O’Brien

 

 

 

 

Type or print name

 

 

 

 

 

 

 

 

 

Title

CEO

 

 

 

 

 

 

 

 

 

 

Date

 

 

 

 

 

 

 

 

 

 

Tax ID or S.S. No.

  88-0451554

 

 

 

 

 

 

 

 

 

  Evertson Energy Partners, LLC
  By Evertson Management Inc.,
  Managing Member

 

 

 

 

 

 

 

 

By

/s/ Bruce F. Evertson

 

 

 

 

 

 

 

 

 

  Bruce F. Evertson

 

 

 

 

Type or print name

 

 

 

 

 

 

 

 

 

Title

President

 

 

 

 

 

 

 

 

 

 

Date

 

 

 

 

 

 

 

 

 

 

Tax ID or S.S. No.

  71-0897715

 

 

 

--------------------------------------------------------------------------------


 

 

 

  Teton Williston, LLC
  By Teton Energy Corporation,
  Its Manager

 

 

 

 

 

 

 

 

By

/s/ Karl F. Arleth

 

 

 

 

 

 

 

 

 

  Karl F. Arleth

 

 

 

 

Type or print name

 

 

 

 

 

 

 

 

 

Title

President

 

 

 

 

 

 

 

 

 

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

Tax ID or S.S. No.

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT “F”

NON-DISCRIMINATION AND CERTIFICATION OF NON-SEGREGATED FACILITIES

 

Attached to and made a part of that certain Operating Agreement dated May 22,
2006, by and between Evertson Operating Company, as Operator, and American Oil
and Gas, Inc., and Teton Williston, LLC as Non-Operators.

 

(1)

The Operator will not discriminate against any employee or applicant for
employment because of race, color, religion, sex or national origin.  The
Operator will take affirmative action to ensure the applicants are employed and
that employees are treated during employment, without regard to their race,
color, religion, sex or national origin.  Such action shall include but not be
limited to the following:  Employment, upgrading, demotion, or transfer;
recruitment or recruitment advertising; layoff or termination; rates of pay or
other forms of compensation; and selection for training, including
apprenticeship.  The Operator agrees to post in conspicuous places available to
employee and applicants for employment, notices to be provided by the
contracting officer setting forth the provisions of this non-discrimination
clause.

 

 

(2)

The Operator will, in all solicitations or advertisements for employees placed
by or on behalf of the Operator, state that all qualified applicants will
receive consideration for employment without regard to race, color, religion,
sex or national origin.

 

 

(3)

The Operator will send to each labor union or representative of workers with
which he has a collective bargaining agreement or other contract or
understanding, a notice, to be provided by the agency contracting officer,
advertising the labor union or workers’ representative of the Operators’
commitments under Section 202 of Executive Order 11246 of September 24, 1965,
and shall post copies of the notice to conspicuous places available to employees
and applicants for employment.

 

 

(4)

The Operator will comply with all provisions of Executive Order No. 11246 of
September 24, 1965, and the rules, regulations, and relevant orders of the
Secretary of Labor.

 

 

(5)

The Operator will furnish all information and reports required by Executive
Order No. 11246 of September, 1965, and by the rules, regulations and orders of
the Secretary of Labor, or pursuant thereto, and will permit access to his
books, records, and accounts, by the contracting agency and the Secretary of
Labor for purposes of investigation to ascertain compliance with such rules
regulations, and orders.

 

 

(6)

In the event of the Operator’s non-compliance with the nondiscrimination clauses
of this contract or with any of such rules, regulations, or orders, this
contract may be cancelled, terminated or suspended in whole or in part and the
Operator may be declared ineligible for further Government contracts in
accordance with procedures authorized in Executive Order No. 11246 of September
24, 1965, and such other sanctions may be imposed and remedies invoked as
provided in Executive Order No. 11246 of September 24, 1965, or by rule,
regulation or order of the Secretary of Labor, or as otherwise provided by law.

 

 

(7)

The Operator will include the provisions of Paragraphs (1) through (7) in every
subcontract or purchase order unless exempted by rules, regulations or orders of
the Secretary of Labor issued pursuant to Section 204 of Executive Order No.
11246 of September 24, 1965, so that such provision will be binding upon each
subcontractor or vender. The Operator will take such action with respect to any
subcontract or purchase order as the contracting agency may direct as a means of
enforcing such provisions including sanctions for non-compliance; provided.
However, that in the event the Operator becomes involved in, or is threatened
with, litigation with a subcontractor or vendor as a result of such direction by
the contracting agency, the Operator may request the United States to enter into
such litigation to protect the interests of the United States.

 

--------------------------------------------------------------------------------


 

MODEL FORM RECORDING SUPPLEMENT TO

OPERATING AGREEMENT AND FINANCING STATEMENT

 

THIS AGREEMENT, entered into by and between Evertson Operating Company, Inc.,
hereinafter referred to as “Operator,” and the signatory party or parties other
than Operator, hereinafter referred to individually as “Non-Operator,” and
collectively as “Non-Operators.”

 

WHEREAS, the parties to this agreement are owners of Oil and Gas Leases and/or
Oil and Gas Interests in the land identified in Exhibit “A” (said land, Leases
and Interests being hereinafter called the “Contract Area”), and in any instance
in which the Leases or Interests of a party are not of record, the record owner
and the party hereto that owns the interest or rights therein are reflected on
Exhibit “A”;

 

WHEREAS, the parties hereto have executed an Operating Agreement dated May 22,
2006 (herein the “Operating Agreement”), covering the Contract Area for the
purpose of exploring and developing such lands, Leases and Interests for Oil and
Gas; and

 

WHEREAS, the parties hereto have executed this agreement for the purpose of
imparting notice to all persons of the rights and obligations of the parties
under the Operating Agreement and for the further purpose of perfecting those
rights capable of perfection.

 

NOW, THEREFORE, in consideration of the mutual rights and obligations of the
parties hereto, it is agreed as follows:

 

1.                                       This agreement supplements the
Operating Agreement, which Agreement in its entirety is incorporated herein by
reference, and all terms used herein shall have the meaning ascribed to them in
the Operating Agreement.

 

2.                                       The parties do hereby agree that:

 

A.

The Oil and Gas Leases and/or Oil and Gas Interests of the parties comprising
the Contract Area shall be subject to and burdened with the terms and provisions
of this agreement and the Operating Agreement, and the parties do hereby commit
such Leases and Interests to the performance thereof.

 

 

B.

The exploration and development of the Contract Area for Oil and Gas shall be
governed by the terms and provisions of the Operating Agreement, as supplemented
by this agreement.

 

 

C.

All costs and liabilities incurred in operations under this agreement and the
Operating Agreement shall be borne and paid, and all equipment and materials
acquired in operations on the Contract Area shall be owned, by the parties
hereto, as provided in the Operating Agreement.

 

 

D.

Regardless of the record title ownership to the Oil and Gas Leases and/or Oil
and Gas Interests identified on Exhibit “A,” all production of Oil and Gas from
the Contract Area shall be owned by the parties as provided in the Operating
Agreement; provided nothing contained in this agreement shall be deemed an
assignment or cross-assignment of interests covered hereby.

 

 

E.

Each party shall pay or deliver, or cause to be paid or delivered, all burdens
on its share of the production from the Contract Area as provided in the
Operating Agreement.

 

 

F.

An overriding royalty, production payment, net profits interest or other burden
payable out of production hereafter created, assignments of production given as
security for the payment of money and those overriding royalties, production
payments and other burdens payable out of production heretofore created and
defined as Subsequently Created Interests in the Operating Agreement shall be
(i) borne solely by the party whose interest is burdened therewith, (ii) subject
to suspension if a party is required to assign or relinquish to another party an
interest which is subject to such burden, and (iii) subject to the lien and
security interest hereinafter provided if the party subject to such burden fails
to pay its share of expenses chargeable hereunder and under the Operating
Agreement, all upon the terms and provisions and in the times and manner
provided by the Operating Agreement.

 

 

G.

The Oil and Gas Leases and/or Oil and Gas Interests which are subject hereto may
not be assigned or transferred except in accordance with those terms, provisions
and restrictions in the Operating Agreement regulating such transfers.

 

 

 

This agreement and the Operating Agreement shall be binding upon and shall inure
to the benefit of the parties hereto, and their respective heirs, devisees,
legal representatives, and assigns, and the terms hereof shall be deemed to run
with the leases or interests included within the lease Contract Area.

 

 

H.

The parties shall have the right to acquire an interest in renewal, extension
and replacement leases, leases proposed to be surrendered, wells proposed to be
abandoned, and interests to be relinquished as a result of non-participation in
subsequent operations, all in accordance with the terms and provisions of the
Operating Agreement.

 

--------------------------------------------------------------------------------


 

I.

The rights and obligations of the parties and the adjustment of interests among
them in the event of a failure or loss of title, each party’s right to propose
operations, obligations with respect to participation in operations on the
Contract Area and the consequences of a failure to participate in operations,
the rights and obligations of the parties regarding the marketing of production,
and the rights and remedies of the parties for failure to comply with financial
obligations shall be as provided in the Operating Agreement.

 

 

J.

Each party’s interest under this agreement and under the Operating Agreement
shall be subject to relinquishment for its failure to participate in subsequent
operations and each party’s share of production and costs shall be reallocated
on the basis of such relinquishment, all upon the terms and provisions provided
in the Operating Agreement.

 

 

K.

All other matters with respect to exploration and development of the Contract
Area and the ownership and transfer of the Oil and Gas Leases and/or Oil and Gas
Interest therein shall be governed by the terms and provisions of the Operating
Agreement.

 

3.                                       The parties hereby grant reciprocal
liens and security interests as follows:

 

A.           Each party grants to the other parties hereto a lien upon any
interest it now owns or hereafter acquires in Oil and Gas Leases and Oil and Gas
Interests in the Contract Area, and a security interest and/or purchase money
security interest in any interest it now owns or hereafter acquires in the
personal property and fixtures on or used or obtained for use in connection
therewith, to secure performance of all of its obligations under this agreement
and the Operating Agreement including but not limited to payment of expense,
interest and fees, the proper disbursement of all monies paid under this
agreement and the Operating Agreement, the assignment or relinquishment of
interest in Oil and Gas Leases as required under this agreement and the
Operating Agreement, and the proper performance of operations under this
agreement and the Operating Agreement. Such lien and security interest granted
by each party hereto shall include such party’s leasehold interests, working
interests, operating rights, and royalty and overriding royalty interests in the
Contract Area now owned or hereafter acquired and in lands pooled or unitized
therewith or otherwise becoming subject to this agreement and the Operating
Agreement, the Oil and Gas when extracted therefrom and equipment situated
thereon or used or obtained for use in connection therewith (including, without
limitation, all wells, tools, and tubular goods), and accounts (including,
without limitation, accounts arising from the sale of production at the
wellhead), contract rights, inventory and general intangibles relating thereto
or arising therefrom, and all proceeds and products of the foregoing.

 

B.             Each party represents and warrants to the other parties hereto
that the lien and security interest granted by such party to the other parties
shall be a first and prior lien, and each party hereby agrees to maintain the
priority of said lien and security interest against all persons acquiring an
interest in Oil and Gas Leases and Interests covered by this agreement and the
Operating Agreement by, through or under such party. All parties acquiring an
interest in Oil and Gas Leases and Oil and Gas Interests covered by this
agreement and the Operating Agreement, whether by assignment, merger, mortgage,
operation of law, or otherwise, shall be deemed to have taken subject to the
lien and security interest granted by the Operating Agreement and this
instrument as to all obligations attributable to such interest under this
agreement and the Operating Agreement whether or not such obligations arise
before or after such interest is acquired.

 

C.             To the extent that the parties have a security interest under the
Uniform Commercial Code of the state in which the Contract Area is situated,
they shall be entitled to exercise the rights and remedies of a secured party
under the Code. The bringing of a suit and the obtaining of judgment by a party
for the secured indebtedness shall not be deemed an election of remedies or
otherwise affect the lien rights or security interest as security for the
payment thereof. In addition, upon default by any party in the payment of its
share of expenses, interest or fees, or upon the improper use of funds by the
Operator, the other parties shall have the right, without prejudice to other
rights or remedies, to collect from the purchaser the proceeds from the sale of
such defaulting party’s share of Oil and Gas until the amount owed by such
party, plus interest, has been received, and shall have the right to offset the
amount owed against the proceeds from the sale of such defaulting party’s share
of Oil and Gas. All purchasers of production may rely on a notification of
default from the non-defaulting party or parties stating the amount due as a
result of the default, and all parties waive any recourse available against
purchasers for releasing production proceeds as provided in this paragraph.

 

D.            If any party fails to pay its share of expenses within one
hundred-twenty (120) days after rendition of a statement therefor by Operator
the non-defaulting parties, including Operator, shall, upon request by Operator,
pay the unpaid amount in the proportion that the interest of each such party
bears to the interest of all such parties. The amount paid by each party so
paying its share of the unpaid amount shall be secured by the liens and security
rights described in this paragraph 3 and in the Operating Agreement, and each
paying party may independently pursue any remedy available under the Operating
Agreement or otherwise.

 

E.              If any party does not perform all of its obligations under this
agreement or the Operating Agreement, and the failure to perform subjects such
party to foreclosure or execution proceedings pursuant to the provisions of this
agreement or the Operating Agreement, to the extent allowed by governing law,
the defaulting party waives any available right of redemption from and after the
date of judgment, any required valuation or appraisement of the mortgaged or
secured property prior to sale, any available right to stay execution or to
require a marshalling of assets and any required bond in the event a receiver is
appointed. In addition, to the extent permitted by applicable law, each party
hereby grants to the other parties a power of sale as to any property that is
subject to the lien and security rights granted hereunder or under the Operating
Agreement, such power to be exercised in the manner provided by applicable law
or otherwise in a commercially reasonable manner and upon reasonable notice.

 

F.              The lien and security interest granted in this paragraph 3
supplements identical rights granted under the Operating Agreement.

 

G.             To the extent permitted by applicable law, Non-Operators agree
that Operator may invoke or utilize the mechanics’ or materialmen’s lien law of
the state in which the Contract Area is situated in order to secure the payment
to Operator of any sum due under this agreement and the Operating Agreement for
services performed or materials supplied by Operator.

 

H.            The above described security will be financed at the wellhead of
the well or wells located on the Contract Area and this Recording Supplement may
be filed in the land records in the County or Parish in which the Contract Area
is located, and as a financing statement in all recording offices required under
the Uniform Commercial Code or other applicable state statutes to perfect the
above-described security interest, and any party hereto may file a continuation
statement as necessary under the Uniform Commercial Code, or other state laws.

 

2

--------------------------------------------------------------------------------


 

4.                                       This agreement shall be effective as of
the date of the Operating Agreement as above recited. Upon termination of this
agreement and the Operating Agreement and the satisfaction of all obligations
thereunder, Operator is authorized to file of record in all necessary recording
offices a notice of termination, and each party hereto agrees to execute such a
notice of termination as to Operator’s interest, upon the request of Operator,
if Operator has complied with all of its financial obligations.

 

5.                                       This agreement and the Operating
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective heirs, devisees, legal representatives, successors
and assigns. No sale, encumbrance, transfer or other disposition shall be made
by any party of any interest in the Leases or Interests subject hereto except as
expressly permitted under the Operating Agreement and, if permitted, shall be
made expressly subject to this agreement and the Operating Agreement and without
prejudice to the rights of the other parties. If the transfer is permitted, the
assignee of an ownership interest in any Oil and Gas Lease shall be deemed a
party to this agreement and the Operating Agreement as to the interest assigned
from and after the effective date of the transfer of ownership; provided,
however, that the other parties shall not be required to recognize any such
sale, encumbrance, transfer or other disposition for any purpose hereunder until
thirty (30) days after they have received a copy of the instrument of transfer
or other satisfactory evidence thereof in writing from the transferor or
transferee. No assignment or other disposition of interest by a party shall
relieve such party of obligations previously incurred by such party under this
agreement or the Operating Agreement with respect to the interest transferred,
including without limitation the obligation of a party to pay all costs
attributable to an operation conducted under this agreement and the Operating
Agreement in which such party has agreed to participate prior to making such
assignment, and the lien and security interest granted by Article VII.B. of the
Operating Agreement and hereby shall continue to burden the interest transferred
to secure payment of any such obligations.

 

6.                                       In the event of a conflict between the
terms and provisions of this agreement and the terms and provisions of the
Operating Agreement, then, as between the parties, the terms and provisions of
the Operating Agreement shall control.

 

7.                                       This agreement shall be binding upon
each Non-Operator when this agreement or a counterpart thereof has been executed
by such Non-Operator and Operator notwithstanding that this agreement is not
then or thereafter executed by all of the parties to which it is tendered or
which are listed on Exhibit “A” as owning an interest in the Contract Area or
which own, in fact, an interest in the Contract Area. In the event that any
provision herein is illegal or unenforceable, the remaining provisions shall not
be affected, and shall be enforced as if the illegal or unenforceable provision
did not appear herein.

 

8.                                       Other provisions.

 

3

--------------------------------------------------------------------------------


 

Candy Bussinger, who has prepared and circulated this form for execution,
represents and warrants that the form was printed from and, with the
exception(s) listed below, is identical to the AAPL Form 610RS-1989 Model Form
Recording Supplement to Operating Agreement and Financing Statement, as
published in computerized form by Forms On-A-Disk, Inc. No changes, alterations,
or modifications, other than those made by strikethrough and/or insertion and
that are clearly recognizable as changes in Articles            , have been made
to the form.

 

IN WITNESS WHEREOF, this agreement shall be effective as of the 22 day of May ,
2006.

 

OPERATOR

 

ATTEST OR WITNESS

 

 

 

 

 

 

 Evertson Operating Company, Inc.

 

 

 

 

 

By:

 

  Bruce F. Evertson

 

 

 

 

 

 

 

Type or Print Name

 

 

 

 

 

Title:

 

  President

 

Date:

 

 

 

Address:

 

  P.O. Box 397, Kimball, NE 69145

 

NON-OPERATORS

 

ATTEST OR WITNESS

 

 

 

 

 

 

  American Oil and Gas, Inc.

 

 

 

 

 

By:

 

  Patrick D. O’Brien

 

 

 

 

 

 

 

Type or Print Name

 

Title:

 

  CEO

 

Date:

 

 

 

Address:

 

  1050 Seventeenth St., Ste. 1850, Denver, CO  80265

 

ATTEST OR WITNESS

 

 

  Evertson Energy Partners, LLC

 

 

 

  By Evertson Management, Inc., Its Managing Member

 

 

 

 

 

By:

 

  Bruce F. Evertson

 

 

 

 

 

 

 

Type or Print Name

 

Title:

 

  President

 

Date:

 

 

 

Address:

 

  P.O. Box 397, Kimball, NE  69145

 

 

 

 

ATTEST OR WITNESS

 

 

  Teton Williston, LLC

 

 

 

  By Teton Energy Corporation, Its Manager

 

 

 

 

 

By:

 

  Karl F. Arleth

 

 

 

 

 

 

 

Type or Print Name

 

Title:

 

  President

 

Date:

 

 

 

Address:

 

  410 Seventeenth St., Ste. 1850, Denver, CO  80265

 

4

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENTS

 

NOTE:

 

The following forms of acknowledgment are the short forms approved by the
Uniform Law on Notarial Acts. The validity and effect of these forms in any
state will depend upon the statutes of that state.

 

 

Acknowledgment in Representative Capacity

 

State of Nebraska

§

 

 

 

 

 

§ ss.

 

 

 

 

County of Kimball

§

 

 

This instrument was acknowledged before me
on                                                                                                                          
by Bruce F. Evertson as President of Evertson Operating Company, Inc..

 

 

(Seal, if any)

 

 

 

 

 

 

 

Title (and Rank)

 

 

 

 

 

 

My commission expires:

 

 

Acknowledgment in Representative Capacity

 

State of Colorado

§

 

 

 

 

 

§ ss.

 

 

 

 

County of Denver

§

 

 

This instrument was acknowledged before me
on                                                                                                                          
by Patrick D. O’Brien as CEO of American Oil and Gas, Inc..

 

 

(Seal, if any)

 

 

 

 

 

 

 

Title (and Rank)

 

 

5

--------------------------------------------------------------------------------


 

 

 

My commission expires:

 

 

 

Acknowledgment in Representative Capacity

 

State of Nebraska

§

 

 

 

 

 

§ ss.

 

 

 

 

County of Kimball

§

 

 

This instrument was acknowledged before me on
                                                                                                                         
by Bruce F. Evertson as President of Evertson Management Inc., Managing Member
of Evertson Energy Partners, LLC.

 

 

(Seal, if any)

 

 

 

 

 

 

 

Title (and Rank)

 

 

 

 

 

 

My commission expires:

 

 

 

Acknowledgment in Representative Capacity

 

State of Colorado

§

 

 

 

 

 

§ ss.

 

 

 

 

County of Denver

§

 

 

This instrument was acknowledged before me on
                                                                                                                        
by Karl F. Arleth as President of Teton Energy Corporation, Manager of Teton
Williston, LLC.

 

 

(Seal, if any)

 

 

 

 

 

 

 

Title (and Rank)

 

 

6

--------------------------------------------------------------------------------


 

 

 

My commission expires:

 

 

7

--------------------------------------------------------------------------------


 

Exhibit “A”

Attached to and made a part of that certain Recording Supplement to

Operating Agreement and Financing Statement

dated May 22, 2006 by and between Evertson Operating Company, American Oil

and Gas, Inc., and Teton Williston, LLC.

 

1.              Description of Lands subject to this Agreement:

Township 155 North, Range 97 West

Sections: 1-9

Township 155 North, Range 98 West

Sections: 1-12

Township 155 North, Range 99 West

Sections: 1, 2, 11, 12

Township 156 North, Range 96 West

Sections: 5, 6

Township 156 North, Range 97 West

Sections: All

Township 156 North, Range 98 West

Sections: All

Township 156 North, Range 99 West

Sections: 1-4, 9-15, 23-26, 35, 36

Township 157 North, Range 96 West

Sections: 4-9, 16-23, 26-35

Township 157 North, Range 97 West

Sections: All

Township 157 North, Range 98 West

Sections: 1-3, 10-15, 22-36

Township 158 North, Range 96 West

Sections: 28-33

Township 158 North, Range 97 West

Sections: 25-36

Township 158 North, Range 98 West

Sections: 25-27, 34-36

All located in Williams County, North Dakota

 

2.              Percentages or Fractional interests of the Parties to this
Agreement:

American Oil and Gas, Inc.

50% Working Interest

Evertson Energy Partners, LLC.

25% Working Interest

Teton Williston, LLC

25% Working Interest

 

--------------------------------------------------------------------------------